



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 29, 2016 (this
“Amendment”), is entered into among CoreLogic, Inc. (the “Company”), CoreLogic
Australia Pty Limited, the Guarantors party hereto, the Lenders party hereto and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


RECITALS


A.    The Company, the other Borrowers from time to time party thereto, the
Lenders and the Administrative Agent entered into that certain Amended and
Restated Credit Agreement, dated as of April 21, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Existing Credit Agreement”).


B.    The Company has requested that (i) the Lenders agree to make certain
amendments to the Existing Credit Agreement, so as to, among other things,
provide for a new tranche of Incremental Term Loans thereunder, and (ii) certain
Lenders provide such Incremental Term Loans.


C.    The Company has requested that the Existing Credit Agreement be amended to
provide for the matters referred to above and that, as so amended, the Existing
Credit Agreement for ease of reference be restated (after giving effect to this
Amendment) in the form of Appendix A hereto.


D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Defined Terms. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Amended Credit Agreement (as defined
below), as the context may require.


2.    Amendment. Effective as of the date hereof (the “First Amendment Effective
Date”), (a) the Existing Credit Agreement is hereby amended by this Amendment
and for ease of reference restated (after giving effect to this Amendment) in
the form of Appendix A hereto (the Existing Credit Agreement, as so amended by
this Amendment, being referred to as the “Amended Credit Agreement”), (b)
Schedule IB to the Existing Credit Agreement is hereby amended to read as
provided on Schedule IB attached hereto (which Schedule IB shall include the
2016 Term Commitments as of the First Amendment Effective Date) and (c) Exhibit
F to the Existing Credit Agreement is amended and restated in the form of the
Exhibit F attached hereto. This Amendment and the Amended Credit Agreement
constitute an Incremental Agreement for purposes of the Amended Credit
Agreement, including Section 2.06(d) thereof.


3.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.


(a)    Execution and Delivery of Agreement.    The Administrative Agent shall
have received copies of this Amendment duly executed by the Borrowers, the
Guarantors, the Required Lenders under the Existing Credit Agreement, each
Lender that is providing any portion of the 2016 Term Loan under the Amended
Credit Agreement, the Issuing Lender and the Administrative Agent.
    
(b)    Joinder Agreement. Receipt by the Administrative Agent of a joinder
agreement duly executed by any Person that is providing a portion of the 2016
Term Loans if such Person is not currently a Lender under the Existing Credit
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.







--------------------------------------------------------------------------------





(c)    Notes. Receipt by the Administrative Agent of executed Notes in favor of
each Lender requesting a Note with respect to the 2016 Term Loans, each properly
executed by a Responsible Officer of the Borrower.


(d)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent; provided that, it is
understood and agreed that the foregoing opinions shall only be required with
respect to Subsidiary Guarantors domiciled in Delaware or California or
otherwise having in excess of 7.5% of Total Domestic Assets.


(e)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party.


(f)    Material Adverse Effect. There shall not have occurred any circumstance,
development, event, condition, effect or change since December 31, 2015 that,
individually or in the aggregate has resulted in a Material Adverse Effect.


(g)    Fees/Expenses.    The Company shall have paid all fees and expenses, if
any, due and payable by the Company to the Administrative Agent, its counsel or
any Lender under the Loan Documents.


4.    Ratification of Amended Credit Agreement; Acknowledgment of new Excluded
Subsidiary. Each of the Loan Parties acknowledges and consents to the terms set
forth herein and agrees that this Amendment does not impair, reduce or limit any
of its obligations under the Loan Documents as amended hereby. It is hereby
acknowledged and agreed that CoreLogic Tax Collection Services, LLC meets the
requirements to qualify as an “Excluded Subsidiary” under the Amended Credit
Agreement, and will therefore not be required to act as a Subsidiary Guarantor
and is hereby released from its guarantee and grant of security interest under
the Loan Documents. The Administrative Agent is hereby authorized to execute and
deliver any documents reasonably requested by the Company, at its expense, to
evidence such release.


5.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment;


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment;


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Person’s organization
documents, (ii) violate, contravene or conflict with any Laws applicable to such
Person except, in the case referred to in this clause (ii), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect or (iii) violate or result in a default under any indenture or other
material agreement or instrument binding upon the Company, any other Loan Party
or any material assets of any Loan Party, or give rise to a right thereunder to
require any payment to be made by any such Person;







--------------------------------------------------------------------------------





(e)    After giving effect to this Amendment, the representations and warranties
of the Company and each other Borrower set forth in Article IV of the Amended
Credit Agreement and the other Loan Documents are true and correct in all
material respects (unless already qualified by materiality, in which case they
shall be true and correct in all respects) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(unless already qualified by materiality, in which case they shall be true and
correct in all respects) as of such earlier date; and


(f)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


6.    Counterparts/Telecopy/PDF. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or .pdf shall be effective
as an original.


7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


8.    Reference to and Effect on Existing Credit Agreement. Except as
specifically modified herein, the Existing Credit Agreement and the other Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed. This Amendment shall be considered a Loan Document from and after the
date hereof. The Loan Parties intend for the amendments to the Loan Documents
set forth herein to evidence an amendment to the terms of the existing
indebtedness of the Loan Parties to the Administrative Agent and the Lenders and
do not intend for such amendments to constitute a novation in any manner
whatsoever.


[remainder of page intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


COMPANY:    CORELOGIC, INC.




By: /s/ Stergios Theologides    
Name: Stergios Theologides
Title: Senior Vice President, General Counsel and Secretary
FOREIGN SUBSIDIARY
BORROWERS:
Executed by CORELOGIC AUSTRALIA PTY LIMITED in accordance with Section 127 of
the
Corporations Act of 2001 (Cth)




By: /s/ David Randall Hayes     
Signature of Director


David Randall Hayes    
Full name of Director






By: /s/ Jim Louis Balas     
Signature of Director/Secretary




Jim Louis Balas    
Full name of Director/Secretary





--------------------------------------------------------------------------------





CompuNet Credit Services, LLC
CoreLogic Acquisition Co. I, LLC
CoreLogic Acquisition Co. III, LLC
CoreLogic Acquisition Co. IV, LLC
CoreLogic Case-Shiller, LLC
CoreLogic Commercial Real Estate Services, Inc.
CoreLogic Credco, LLC
CoreLogic Credco of Puerto Rico, LLC
CoreLogic Dorado, LLC
CoreLogic Flood Services, LLC
CoreLogic Holdings II, Inc.
CoreLogic Information Resources, LLC
CoreLogic Background Data, LLC
CoreLogic Rental Property Solutions, LLC
CoreLogic Solutions, LLC
CoreLogic Spatial Solutions, LLC
CoreLogic Tax Services, LLC
CoreLogic Valuation Services, LLC
DataQuick Information Systems, Inc.
Decision Insight Information Group (U.S.) I, Inc.
Decision Insight Information Group (U.S.) III, LLC
EQECAT, INC.
LeadClick Media, LLC
Marshall & Swift/Boeckh, LLC
Multifamily Community Insurance Agency, LLC
New Decision Insight Information Group (U.S.) III, Inc.
RELS Reporting Services, L.L.C.
RES Direct, LLC
Screeners Advantage, LLC
Teletrack, LLC, each as a Grantor and Guarantor




By: /s/ Stergios Theologides    
Name: Stergios Theologides
Title: Senior Vice President and Secretary









--------------------------------------------------------------------------------





CDS Business Mapping, LLC, as a Grantor and Guarantor




By: /s/ Stergios Theologides    
Name: Stergios Theologides
Title:     Senior Vice President, General Counsel and Secretary




CoreLogic Services, LLC
CoreLogic Default Information Services, LLC, each as a Grantor and Guarantor




By: /s/ Stergios Theologides    
Name: Stergios Theologides
Title: President and Secretary




FNC, Inc.
FNC Holding Company, Inc.
FNC Brazil, Inc.
FNC Brazil Holding Company, Inc., each as a Grantor and Guarantor




By: /s/ Stergios Theologides    
Name: Stergios Theologides
Title: Secretary



















--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.
as Administrative Agent




By: /s/ Angela Larkin    
Name: Angela Larkin
Title: Assistant Vice President




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

















































--------------------------------------------------------------------------------





[Signature Pages Omitted]













--------------------------------------------------------------------------------





Appendix A


Amended Credit Agreement




[See Attached]







--------------------------------------------------------------------------------





APPENDIX A


Published Transaction CUSIP Number: 21870FAJ8
Published US Revolving Facility CUSIP Number: 21870FAL3
Published Multicurrency Revolving Facility CUSIP Number: 21870FAK5
Published Term Loan CUSIP Number: 21870FAM1


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
APRIL 21, 2015
by and among
CORELOGIC, INC.
CORELOGIC AUSTRALIA PTY LIMITED


and


other Foreign Subsidiary Borrowers From Time to Time Party Hereto
The Lenders From Time to Time Party Hereto


and
SUNTRUST BANK and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


JPMORGAN CHASE BANK, N.A and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents,


CITIBANK, N.A.
and
MUFG UNION BANK, N.A.,
as Co-Senior Managing Agents


BANK OF AMERICA, N.A.,
as the Administrative Agent, the Collateral Agent and the Issuing Lender


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners





--------------------------------------------------------------------------------





Table of Contents
 
 
 
Page
 
 
 
 
Article I DEFINITIONS
1
 
Section 1.01.
Defined Terms
1
 
Section 1.02.
Terms Generally
33
 
Section 1.03.
Accounting Terms and Determinations
33
 
Section 1.04.
Change of Currency
35
 
Section 1.05.
Letter of Credit Amounts
35
Article II THE CREDITS
35
 
Section 2.01.
The Commitments
35
 
Section 2.02.
Loans and Borrowings; Obligations of Lenders
36
 
Section 2.03.
Procedures for Borrowings
37
 
Section 2.04.
Funding of Loans
38
 
Section 2.05.
Interest Elections; Conversion and Continuation Options
39
 
Section 2.06.
Termination and Reduction of Commitments; Incremental Term Loans and Incremental
Revolving Increases
40
 
Section 2.07.
Repayment of Loans; Evidence of Debt
43
 
Section 2.08.
Prepayment of Loans
46
 
Section 2.09.
Fees
47
 
Section 2.10.
Interest; Retroactive Adjustments of Applicable Rate
48
 
Section 2.11.
Alternate Rate of Interest
49
 
Section 2.12.
Increased Costs
49
 
Section 2.13.
Break Funding Payments
50
 
Section 2.14.
Taxes
51
 
Section 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
55
 
Section 2.16.
Mitigation Obligations; Replacement of Lenders
57
 
Section 2.17.
Extension and Amendments
58
 
Section 2.18.
Defaulting Lenders
59
 
Section 2.19.
Foreign Subsidiary Borrower
61
Article III LETTERS OF CREDIT
62
 
Section 3.01.
L/C Commitment
62
 
Section 3.02.
Procedure for Issuance of Letter of Credit
62
 
Section 3.03.
Fees and Other Charges
63
 
Section 3.04.
L/C Participations
63
 
Section 3.05.
Reimbursement Obligations of the Company
64
 
Section 3.06.
Obligations Absolute
65
 
Section 3.07.
Letter of Credit Payments
65
 
Section 3.08.
Applications
65
 
Section 3.09.
Letters of Credit Issued for Subsidiaries
65
 
Section 3.10.
Applicability of ISP and UCP
66
 
Section 3.11.
Role of the Issuing Lender
66
Article IV REPRESENTATIONS AND WARRANTIES
67






--------------------------------------------------------------------------------





 
Section 4.01.
Organization; Powers; Subsidiaries
67
 
Section 4.02.
Authorization; Enforceability
67
 
Section 4.03.
Governmental Approvals; No Conflicts
67
 
Section 4.04.
Financial Condition; No Material Adverse Change
67
 
Section 4.05.
Properties
68
 
Section 4.06.
Litigation and Environmental Matters
68
 
Section 4.07.
Compliance with Laws and Agreements
68
 
Section 4.08.
Investment Company Status
69
 
Section 4.09.
Taxes, Etc
69
 
Section 4.10.
ERISA
69
 
Section 4.11.
Disclosure
69
 
Section 4.12.
Use of Credit
69
 
Section 4.13.
Regulation H
69
 
Section 4.14.
Matters Relating to Collateral
70
 
Section 4.15.
Senior Indebtedness
71
 
Section 4.16.
Patriot Act; Anti-Corruption Laws
71
 
Section 4.17.
EEA Financial Institution
71
Article V CONDITIONS
71
 
Section 5.01.
Conditions to Effectiveness
71
 
Section 5.02.
Each Credit Event
74
Article VI AFFIRMATIVE COVENANTS
74
 
Section 6.01.
Financial Statements and Other Information
74
 
Section 6.02.
Notices of Material Events
76
 
Section 6.03.
Existence; Conduct of Business
76
 
Section 6.04.
Payment of Obligations
77
 
Section 6.05.
Maintenance of Properties
77
 
Section 6.06.
Books and Records; Inspection Rights
77
 
Section 6.07.
Compliance with Laws and Agreements
77
 
Section 6.08.
Insurance
77
 
Section 6.09.
Further Assurances; Additional Subsidiary Guarantors; Additional Collateral
78
 
Section 6.10.
Credit Ratings
81
 
Section 6.11.
Anti-Corruption Laws
81
 
Section 6.12.
Post-Closing Obligations
81
Article VII NEGATIVE COVENANTS
81
 
Section 7.01.
Indebtedness
81
 
Section 7.02.
Liens; Negative Pledge
83
 
Section 7.03.
Investments; Joint Ventures
86
 
Section 7.04.
Guarantees
88
 
Section 7.05.
Restricted Junior Payments
88
 
Section 7.06.
Fundamental Changes; Disposal of Assets
89
 
Section 7.07.
Lines of Business
90
 
Section 7.08.
Transactions with Affiliates
90
 
Section 7.09.
Financial Covenants
90






--------------------------------------------------------------------------------





 
Section 7.10.
Sale/Leaseback Transactions and Synthetic Leases
91
 
Section 7.11.
No Restrictions on Subsidiary Distributions
91
 
Section 7.12.
Amendments of Documents Relating to other Indebtedness
91
 
Section 7.13.
Sanctions
92
 
Section 7.14.
Anti-Corruption Laws
92
Article VIII EVENTS OF DEFAULT
92
Article IX THE ADMINISTRATIVE AGENT
96
 
Section 9.01.
Appointment and Authority
96
 
Section 9.02.
Rights as a Lender
96
 
Section 9.03.
Exculpatory Provisions
96
 
Section 9.04.
Reliance by Administrative Agent
97
 
Section 9.05.
Delegation of Duties
98
 
Section 9.06.
Resignation of Administrative Agent
98
 
Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
99
 
Section 9.08.
No Other Duties, Etc
99
 
Section 9.09.
Administrative Agent May File Proofs of Claim
99
 
Section 9.10.
Collateral and Guaranty Matters
100
 
Section 9.11.
Specified Cash Management Agreements and Secured Hedging Agreements
100
Article X MISCELLANEOUS
101
 
Section 10.01.
Notices
101
 
Section 10.02.
Waivers; Amendments
101
 
Section 10.03.
Expenses; Indemnity; Damage Waiver
103
 
Section 10.04.
Successors and Assigns
105
 
Section 10.05.
Survival
111
 
Section 10.06.
Counterparts; Integration; Effectiveness
111
 
Section 10.07.
Severability
111
 
Section 10.08.
Right of Setoff
111
 
Section 10.09.
Governing Law; Jurisdiction; Etc
112
 
Section 10.10.
WAIVER OF JURY TRIAL
112
 
Section 10.11.
Headings
113
 
Section 10.12.
Releases of Guaranties and Liens
113
 
Section 10.13.
Treatment of Certain Information; Confidentiality
113
 
Section 10.14.
USA PATRIOT Act
114
 
Section 10.15.
Marshalling; Payments Set Aside
114
 
Section 10.16.
Judgment Currency
114
 
Section 10.17.
No Advisory or Fiduciary Responsibility
115
 
Section 10.18.
Electronic Execution
115
 
Section 10.19.
No Novation; Reaffirmation and Continuation of Security Interests
115
 
Section 10.20.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
116








--------------------------------------------------------------------------------





SCHEDULE IA        -     Revolving Lenders and Revolving Commitments
SCHEDULE IB     -     Term Lenders and Term Commitments
SCHEDULE IC     -     Existing Letters of Credit
SCHEDULE II        -     Disclosed Matters
SCHEDULE III     -     Subsidiary Guarantors on Closing Date
SCHEDULE IV     -     Subsidiaries; Excluded Subsidiaries
SCHEDULE V        -     Existing Indebtedness
SCHEDULE VI     -     Existing Liens
SCHEDULE VII     -     Real Estate
SCHEDULE VIII     -     Existing Guarantees
SCHEDULE IX     -     Administration Contacts
SCHEDULE X     -      Post-Closing Obligations






EXHIBIT A     -     Form of Administrative Questionnaire
EXHIBIT B     -     Form of Assignment and Assumption
EXHIBIT C     -     Form of Compliance Certificate
EXHIBIT D     -     Form of Opinions of Counsel to the Loan Parties
EXHIBIT E     -     Form of Financial Condition Certificate
EXHIBIT F     -     Form of Interest Election Request
EXHIBIT G     -     Forms of U.S. Tax Compliance Certificate







--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 21, 2015, among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED and the other FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC. and
U.S. BANK NATIONAL ASSOCIATION, as the Co-Documentation Agents, JPMORGAN CHASE
BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Co-Syndication
Agents, and BANK OF AMERICA, N.A., as the Administrative Agent, Collateral Agent
and Issuing Lender (this “Agreement”).
The Borrowers, the lenders party thereto, Bank of America, N.A., as
Administrative Agent, and certain other Persons are party to that certain Credit
Agreement dated as of September 18, 2013 (as amended prior to the date hereof,
the “Existing Credit Agreement”) and the Borrowers, the Administrative Agent and
the Lenders have agreed to amend and restate the Existing Credit Agreement in
its entirety upon and subject to the terms and conditions set forth herein.
In connection with the amendment and restatement of the Existing Credit
Agreement, the Borrowers have requested that the Lenders provide a term loan
facility, a U.S. dollar revolving credit facility and a multicurrency revolving
credit facility, and the Lenders have indicated their willingness to lend and
the Issuing Lender has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS


Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“2016 Term Availability Period” means the period from and including the First
Amendment Effective Date to the earliest of (a) 60 days subsequent to the First
Amendment Effective Date, (b) the Termination Date and (c) the date of
termination in full of the 2016 Term Commitments.
“2016 Term Borrowing” means, with respect to the borrowings made under the 2016
Term Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a 2016 Term Borrowing comprising one or more 2016 Term Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such 2016 Term Loan or 2016 Term Loans.
“2016 Term Commitment” means, with respect to any Lender, the obligation of such
Lender, if any, to make a 2016 Term Loan to the Company during the 2016 Term
Availability Period in a principal amount not to exceed the amount set forth
under the heading “2016 Term Commitment” opposite such Lender’s name on Schedule
IB. The aggregate amount of the 2016 Term Commitments is $525,000,000.
“2016 Term Commitment Fees” has the meaning assigned to such term in Section
2.09(a).
“2016 Term Facility” means the 2016 Term Commitments and the 2016 Term Loans
made thereunder.
“2016 Term Lender” means each Lender that has a 2016 Term Commitment or that
holds a 2016 Term Loan.
“2016 Term Loan” has the meaning assigned to such term in Section 2.01(c).





--------------------------------------------------------------------------------





“2016 Term Percentage” means, with respect to any 2016 Term Lender at any time,
the percentage which such 2016 Term Lender’s 2016 Term Commitment then
constitutes of the aggregate 2016 Term Commitments (or, at any time after the
2016 Term Loans are made, the percentage which the aggregate principal amount of
such 2016 Term Lender’s 2016 Term Loans then outstanding constitutes of the
aggregate principal amount of the 2016 Term Loans then outstanding).
“2021 Senior Notes” means the $400,000,000 aggregate principal amount of 7.25%
senior notes due 2021 issued by the Company pursuant to the 2021 Senior Notes
Indenture.
“2021 Senior Notes Indenture” means the indenture dated as of May 20, 2011,
among the Company, the guarantors party thereto and Wilmington Trust Company
FSB, as trustee, as the same may be amended, supplemented or otherwise modified
from time to time in accordance therewith.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) of all or substantially all of the business, property
or fixed assets of, or the Capital Stock of, any Person or any division,
business unit or line of business of any Person.
“Additional Collateral Documents” has the meaning assigned to such term in
Section 6.09(b).
“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum equal to (a) the Eurocurrency Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate for such
Interest Period.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and shall include any successor Administrative
Agent.
“Administrative Agent Fee Letter” means the letter agreement, dated as of the
Closing Date, between the Company and the Administrative Agent.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or in any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Company or any
of its Subsidiaries; and (b) none of the Subsidiaries of the Company shall be
Affiliates of the Company.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted Eurocurrency Rate for a
Eurocurrency Loan in Dollars with a one-month interest period commencing on such
day plus 1.00%, and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. For purposes of this definition,
Adjusted Eurocurrency Rate shall be determined using Adjusted Eurocurrency Rate
as otherwise determined by the Administrative Agent in accordance with the
definition of Adjusted Eurocurrency Rate, except that (x) if a given day is a
Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, Adjusted Eurocurrency Rate for such day shall be the
rate determined by the Administrative Agent pursuant to preceding clause (x) for
the most recent Business Day preceding such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Adjusted Eurocurrency Rate shall be effective from and including the
effective





--------------------------------------------------------------------------------





date of such change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted Eurocurrency Rate, as the case may be.
“Applicable Rate” means with respect to any Revolving Loan, Closing Date Term
Loan or 2016 Term Loan that is a Eurocurrency Loan or an ABR Loan, or with
respect to the Commitment Fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively, opposite the
applicable Leverage Ratio then in effect:
Level
Total Leverage Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
1
> 3.50
2.00%
1.00%
0.40%
2
>2.50
1.75%
0.75%
0.35%
3
>1.50
1.50%
0.50%
0.30%
4
≤1.50
1.25%
0.25%
0.25%



provided that (i) for purposes of the foregoing, the initial Applicable Rate
shall be as set forth in Level 2 and (ii) any increase or decrease in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c) (commencing
following the first full Fiscal Quarter ending after the Closing Date); provided
that (x) the Applicable Rate for any Incremental Term Loan shall be set forth in
the relevant Incremental Agreement and (y) if a Compliance Certificate is not
delivered when due in accordance with such Section 6.01(c), then, upon the
request of the Required Lenders, Pricing Level 1 shall apply, in each case as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered.
“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Asset Sale” means any single Disposition or related series of Dispositions by
the Company or any of its Subsidiaries to any Third Party of (a) any of the
Capital Stock of any of the Company’s Subsidiaries, (b) substantially all of the
assets of any division or line of business of the Company or any of its
Subsidiaries outside of the ordinary course of business, or (c) any other assets
(whether tangible or intangible) of the Company or any of its Subsidiaries
(other than (x) any such other assets to the extent that the aggregate value of
such other assets Disposed of in any single Disposition or related series of
Dispositions is equal to $10,000,000 or less and (y) Securitization Assets
disposed of in a Securitization Financing).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds that are Eligible Assignees and are
managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit B or any other form approved by the Administrative
Agent.
“Australian Borrower” means a Foreign Subsidiary Borrower that is a resident of
Australia for the purposes of the Australian Tax Act.
“Australian Dollars” means the lawful currency of Australia.





--------------------------------------------------------------------------------





“Australian Tax Act” means the Income Tax Assessment Act 1997 (Cth), the Income
Tax Assessment Act 1936 (Cth) and/or the Taxation Administration Act 1953 (Cth),
as appropriate.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable.
“Borrowing” means a Revolving Borrowing or a Term Borrowing.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be a form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of such Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.





--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Securities” means preferred securities issued by a Subsidiary of the
Company organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Company and the proceeds of which are invested
in junior subordinated securities of the Company.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing (but
excluding, for the avoidance of doubt, Convertible Securities).
“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after the date of acquisition thereof or other
durations approved by the Administrative Agent; (b) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, each having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-1” or “P-1” (or long-term ratings of
at least “A2” or “A”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 1 or VMIG 1 from Moody’s (or the equivalent
thereof); (c) commercial paper maturing not more than 12 months after the date
of creation thereof or other durations approved by the Administrative Agent and,
at the time of acquisition, having a rating of at least A-1 or P-1 from either
S&P or Moody’s; (d) domestic and Eurocurrency certificates of deposit or
bankers’ acceptances maturing within 12 months after the date of acquisition
thereof and issued or accepted by any Lender or by any other commercial bank
that has combined capital and surplus of not less than $500,000,000; (e)
repurchase agreements with a term of not more than 30 days or other durations
approved by the Administrative Agent for underlying securities of the types
described in clause (a) above entered into with any commercial bank meeting the
requirements specified in clause (d) above or with any securities dealer of
recognized national standing; (f) shares of investment companies registered
under the Investment Company Act of 1940, as amended, or money market funds that
invest solely in one or more of the types of investments referred to in clauses
(a) through (e) above; (g) in the case of any Foreign Subsidiary, high quality,
short-term liquid Investments comparable to the types of Investments described
in clauses (a) through (f) above made by such Foreign Subsidiary in the ordinary
course of managing its surplus cash position in a manner consistent with past
practices or for bona fide business purposes and not for speculation; and (h)
other high quality short term liquid Investments or types of Investments
approved by the Administrative Agent.
“Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Company or any of its Subsidiaries and a Lender Counterparty, as
amended, modified, extended, restated, replaced or supplemented from time to
time.
“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Loan Parties or their respective
Subsidiaries as approved by the board of directors or the principal financial,
accounting officer or treasurer of the Company from time to time, including in
respect of netting services, overdraft protection or credit cards, and any
Indebtedness of the Loan Parties or their respective Subsidiaries incurred in
the ordinary course of business having a maturity of 92 days or less
representing borrowings from any financial institution with which the Loan
Parties or their respective Subsidiaries have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash and Cash
Equivalents purchased by the relevant Loan Party or Subsidiary with the proceeds
of such borrowings.
“CFC” means a corporation that is a controlled foreign corporation under Section
957 of the Code.





--------------------------------------------------------------------------------





“Change in Law” means (a) the adoption of any law, rule or regulation after
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith as well as Basel III and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities (the foregoing,
“Dodd-Frank/Basel III Changes in Law”) shall each be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued (provided that no Lender
shall claim compensation for any Dodd-Frank/Basel III Change in Law unless such
Lender is seeking similar and proportionate compensation from other similarly
situated borrowers (to the extent that, with respect to such Change in Law, such
Lender has the right to do so under its credit facilities with similarly
situated borrowers).
“Change of Control” means that during any period of 25 consecutive calendar
months, (i) a majority of the board of directors of the Company shall no longer
be composed of individuals (a) who were members of said board on the Closing
Date, (b) whose election or nomination to said board was approved by individuals
referred to in clause (a) above constituting at the time of such election or
nomination at least a majority of said board or (c) whose election or nomination
to said board was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of said board or (ii) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of the Company.
“Closing Date” means the date of this Agreement.
“Closing Date Term Borrowing” means, with respect to the borrowings made under
the Closing Date Term Facility, (a) all ABR Loans made or converted on the same
date or (b) all Eurocurrency Loans that have the same Interest Period. For
purposes hereof, the date of a Closing Date Term Borrowing comprising one or
more Closing Date Term Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Closing
Date Term Loan or Closing Date Term Loans.
“Closing Date Term Commitment” means, with respect to any Lender, the obligation
of such Lender, if any, to make a Closing Date Term Loan to the Company on the
Closing Date in a principal amount not to exceed the amount set forth under the
heading “Closing Date Term Commitment” opposite such Lender’s name on Schedule
IB. The aggregate amount of the Closing Date Term Commitments on the Closing
Date was $850,000,000.
“Closing Date Term Facility” means the Closing Date Term Commitments and the
Closing Date Term Loans made thereunder.
“Closing Date Term Lender” means each Lender that has a Closing Date Term
Commitment or that holds a Closing Date Term Loan.
“Closing Date Term Loan” has the meaning assigned to such term in Section
2.01(b).
“Closing Date Term Percentage” means, with respect to any Closing Date Term
Lender at any time, the percentage which such Closing Date Term Lender’s Closing
Date Term Commitment then constitutes of the aggregate Closing Date Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Closing Date Term Lender’s Closing Date Term
Loans then outstanding constitutes of the aggregate principal amount of the
Closing Date Term Loans then outstanding).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.





--------------------------------------------------------------------------------





“Collateral” means all of the property (including Capital Stock) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Secured Obligations.
“Collateral Agent” means Bank of America, N.A., in its capacity as Collateral
Agent for the benefit of the Secured Parties under the Collateral Documents and
shall include any successor Collateral Agent.
“Collateral Documents” means, and includes each of, the Guarantee and Collateral
Agreement, any Reaffirmation Agreement, any Additional Collateral Document and
all other security documents that may be entered into from time to time after
the Closing Date by the Company or any Subsidiary of the Company granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.
“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
“Commitment Fees” means the Revolver Commitment Fees and/or the 2016 Term
Commitment Fees, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means CoreLogic, Inc., a Delaware corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C annexed hereto delivered to the Administrative Agent and Lenders by
the Company pursuant to Section 6.01(c).
“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
an amount equal to (a) Consolidated Net Income plus (b) to the extent the
following items are deducted in calculating such Consolidated Net Income, the
sum, without duplication, of the amounts for such period of (i) Consolidated
Interest Expense, (ii) taxes computed on the basis of income, (iii) total
depreciation expense, (iv) total amortization expense (including amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and Commitment Fees) of
such Person determined on a consolidated basis for such period), (v) any
expenses or charges incurred in connection with any issuance of debt or equity
securities (including upfront fees payable in respect of bank facilities), (vi)
any fees and expenses related to Acquisitions and Investments permitted
hereunder (or consented to) or acquisitions consummated prior to the Closing
Date, (vii) any other non-cash charges (including, without limitation,
impairment charges and excluding any such non-cash charges representing an
accrual or reserve for expected cash items in any future period), (viii) any
deduction for minority interest expense, (ix) any non-cash compensation charge
arising from any grant of stock, stock options or other equity-based awards, (x)
restructuring charges, reserves, severance and other transformational charges
and other non-recurring and unusual expenses (i) in connection with the
Technology Transformation Initiative not to exceed, in any four-Fiscal Quarter
period, an aggregate amount equal to $15,000,000 and (ii) otherwise, not to
exceed, in any four-Fiscal Quarter period, an aggregate amount equal to the
greater of $30,000,000 and 5% of Consolidated Adjusted EBITDA for such period
(calculated prior to giving effect to any addback pursuant to this clause
(x)(ii) and less any amounts added back to Consolidated Adjusted EBITDA pursuant
to the proviso in the definition of “Pro Forma Basis”) and (xi) unrealized
losses in respect of Swap Agreements (but adding any realized losses to the
extent not deducted in calculating such Consolidated Net Income) and minus (c)
to the extent the following items are added in calculating such Consolidated Net
Income, the sum, without duplication, of the amounts for such period of (i) any
non-recurring gains, (ii) any non-cash gains, (iii) unrealized gains in respect
of Swap Agreements (but deducting any realized gains to the extent not included
in calculating such Consolidated Net Income) and (iv) any gains arising as a
result of the repurchase of Existing Notes at a discount, all of the foregoing
as determined on a consolidated basis for such Person and its Subsidiaries in
conformity with GAAP.
“Consolidated Companies” means the Company and its Subsidiaries.
“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest





--------------------------------------------------------------------------------





in respect of Indebtedness accrued during such period (whether or not actually
paid during such period) plus (b) the net amounts payable (or minus the net
amounts receivable) under Swap Agreements accrued during such period (whether or
not actually paid or received during such period).
“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Subject Person or is merged into or consolidated
with the Subject Person or any of its Subsidiaries or that Person’s assets are
acquired by the Subject Person or any of its Subsidiaries, (b) any after-tax
gains or losses, and any related fees and expenses, in each case to the extent
attributable to Asset Sales or returned surplus assets of any Plan, (c) any
currency gains and losses, and (d) (to the extent not included in clauses (a)
through (c) above) any net extraordinary gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date, the aggregate principal amount
of Indebtedness reflected on the consolidated balance sheet of the Company as of
such date; provided that, for the avoidance of doubt, unamortized costs shall
not be deducted from the aggregate principal amount of Indebtedness of the
Company for purposes of such calculation.
“Consolidated Total Senior Secured Debt” means, as at any date, the principal
amount of all Consolidated Total Debt that is not subordinated to the
Obligations and that is secured by a first priority Lien on any assets of the
Company and its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Securities” means any Indebtedness of the Company or any Subsidiary
of the Company that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, convertible into or
exchangeable for Capital Stock of the Company or any Subsidiary of the Company,
cash or any combination thereof.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Company, the Administrative Agent, the Issuing Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such Lender notifies the Administrative Agent and the Company in writing that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is





--------------------------------------------------------------------------------





insolvent or has a parent company that has become or is insolvent, (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-in Action,
provided that a Lender shall not be a Defaulting Lender solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Lender
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
“Designated Jurisdiction” means, at any time, a country, territory or region
which is subject to comprehensive economic sanctions by the United States that
broadly restrict trade and investment with that country, territory or region (at
the time of this Agreement, the Crimea Region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule II.
“Disposition” means, with respect to any property, any sale, lease,
Sale/Leaseback Transaction, assignment, conveyance, transfer or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dissenting Lender” has the meaning specified in Section 10.02(c).
“Dollar Equivalent” of an amount denominated in a currency other than Dollars
means, at any time for the determination thereof, the amount of Dollars which
could be purchased with the amount of such currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
12:00 Noon (New York time) on the date two Business Days prior to the date of
any determination thereof (or, in the case of any determination pursuant to the
definition of “Required Lenders”, on the date of determination) for purchase on
such date of determination.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of the United States or any state thereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.04(b)(iii)).





--------------------------------------------------------------------------------





“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan, or the failure by Company or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan; (d)
the incurrence by the Company or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) a
determination that any Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the receipt by the Company
or any ERISA Affiliate from the PBGC or a plan administrator of any written
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan pursuant to Section 4042 of ERISA; (g) the
incurrence by the Company or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (h) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is Insolvent, in
Reorganization, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the single currency of participating member states of the European
Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, for any Interest Period, with respect to any
Borrowing:
(a)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;





--------------------------------------------------------------------------------





(b)    denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m., Toronto, Ontario time,
on the Rate Determination Date with a term equivalent to such Interest Period;
(c)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m., Melbourne, Australia time, on the Rate
Determination Date with a term equivalent to such Interest Period;
(d)    denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate (“BKBM”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m., Auckland, New Zealand time, on the Rate
Determination Date with a term equivalent to such Interest Period;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excluded Domestic Subsidiaries” means (a) any Subsidiary that is a Foreign
Subsidiary Holdco, (b) any Domestic Subsidiary that is a Subsidiary of an
Excluded Foreign Subsidiary, (c) any Domestic Subsidiary that constitutes a
Securitization Subsidiary and (d) as of any date of determination, any Domestic
Subsidiary that constitutes less than 5% of Total Domestic Assets; provided
that, notwithstanding the above, at all times the assets of the Company and the
Subsidiary Guarantors that are Domestic Subsidiaries must be equal to or greater
than 90% of Total Domestic Assets.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a CFC in
respect of which either (a) the pledge of all of the Capital Stock of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Company, result in adverse
tax consequences to the Company.
“Excluded Subsidiary” means any Excluded Domestic Subsidiary and any Foreign
Subsidiary.
“Excluded Swap Obligation” means with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and hedge
counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Lender, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits or similar





--------------------------------------------------------------------------------





Taxes, in each case, (i) imposed as a result of such recipient being organized
under the laws of or a resident of, having its principal office or, in the case
of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any withholding Tax or backup
withholding Tax that is imposed by the United States of America on amounts
payable to or for the account of such Lender (other than an assignee pursuant to
a request by the Company or any Borrower under Section 2.16(b)) at the time such
Lender becomes a party to this Agreement or changes its lending office, except
to the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Company or any Borrower or
such Lender was entitled to receive such additional amounts immediately before
it changed its lending office, (c) any withholding Tax or backup withholding Tax
that is attributable to a Lender’s failure or inability to comply with Section
2.14(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals hereto.
“Existing Letters of Credit” means the letters of credit listed on Schedule IC
hereto, which were issued under the Existing Credit Agreement and are
outstanding on and as of the Closing Date.
“Existing Note Documents” means the indentures and/or trust agreements pursuant
to which the Existing Notes were issued.
“Existing Notes” means the (a) 7.55% senior debentures of the Company, due
August 2028, (b) the 2021 Senior Notes and (c) the notes of the Company, due
March 2016, in favor of Speedy Title & Appraisal Review Services LLC.
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.17.
“Extended Term Loans” has the meaning assigned to such term in Section 2.17.
“Extending Lender” has the meaning assigned to such term in Section 2.17.
“Extension” has the meaning assigned to such term in Section 2.17.
“Extension Agreement” has the meaning assigned to such term in Section 2.17.
“Extension Offers” has the meaning assigned to such term in Section 2.17.
“Facility” means each of the Term Facility, each Revolving Facility and any
Incremental Term Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date,
and any current or future regulations or official interpretations thereof (or
any amended or successor provision that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between the
United States and one or more other governmental authorities that is entered
into in order to facilitate compliance with the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letters” means the Administrative Agent Fee Letter and the Joint Fee
Letter.
“FEMA” means the Federal Emergency Management Agency.





--------------------------------------------------------------------------------





“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Termination Date, (b) the maturity date in respect of any outstanding Extended
Revolving Commitments and (c) the maturity date in respect of any outstanding
Incremental Term Loans.
“First Amendment Effective Date” means June 29, 2016.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien has priority
over any other Lien on such Collateral and (b) such Lien is the only Lien (other
than Liens permitted pursuant to Section 7.02) to which such Collateral is
subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each calendar year.
“Foreign Lender” means, (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, any Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means CoreLogic Australia Pty Limited and any
other Foreign Subsidiary designated as a Borrower pursuant to Section 2.19.
“Foreign Subsidiary Holdco” means any Subsidiary, all (other than an immaterial
amount) of the assets of which constitute Capital Stock of one or more Excluded
Foreign Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of March 25, 2014, executed by the Company and each
Subsidiary Guarantor (as amended, modified, extended, restated, replaced or
supplemented from time to time, including any Reaffirmation Agreement with
respect thereto).
“Guaranties” means (a) the Guarantee and Collateral Agreement and (b) any
guaranty entered into by any Subsidiary of the Company pursuant to Section 6.09.
“Guarantor” means (a) any Subsidiary Guarantor and (b) with respect to the
Obligations of the Foreign Subsidiary Borrowers, the Company.





--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Incremental Agreement” has the meaning assigned to such term in Section
2.06(d).
“Incremental Closing Date” has the meaning assigned to such term in Section
2.06(d).
“Incremental Lender” means an Incremental Revolving Lender or Incremental Term
Lender.
“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.06(d).
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.06(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind that in accordance with GAAP would be shown on the liability side of the
balance sheet of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP and
non-perpetual preferred stock requiring redemption or repurchase on or prior to
the date that is 181 days following the Final Maturity Date (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations (other than contingent indemnification obligations
as to which no claim has been asserted) have been paid in full in cash, the
Commitments have been terminated and no Letters of Credit are outstanding) and
any option exercisable in respect thereof to the extent of such redemption or
repurchase), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding current accounts payable incurred in the ordinary course of business)
that in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business) that in accordance with
GAAP would be shown on the liability side of the balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise of such Person as an account party in
respect of letters of credit, (i) all drawn obligations of such Person as an
account party in respect of letters of guaranty and with respect to letters of
guaranty in respect of Indebtedness of others, all obligations, contingent or
otherwise of such Person as an account party in respect thereof, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) indebtedness or similar financing obligations of such Person
under any Securitization Financing and (l) for purposes of Article VIII(f) only,
the Swap Termination Value of any Swap Agreement; provided that Indebtedness
shall include the aggregate liquidation preference of all Capital Securities.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.





--------------------------------------------------------------------------------





“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05 and in the form of Exhibit F hereto.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period, (c)
with respect to any Revolving Loan, upon termination of the Revolving
Commitments and (d) with respect to any Term Loan, on the maturity date in
respect of such Term Loan.
“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) (i)
for any Revolving Loan that is a Eurocurrency Loan, the period commencing on the
date of such Revolving Loan and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months or (if agreed to by all
Lenders) twelve months thereafter, as specified in the applicable Borrowing
Request or Interest Election Request and (ii) for any Term Loan that is a
Eurocurrency Loan, the period commencing on the date of such Term Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months or (if agreed to by all Lenders) twelve months
thereafter, as specified in the applicable Interest Election Request; provided
that (x) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (y) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.
“Investment” means (a) any purchase or other acquisition by the Company or any
of its Subsidiaries of, or of a beneficial interest in, any Securities of, any
other Person (other than a Person that prior to such purchase or acquisition was
a Subsidiary (other than any Excluded Subsidiary) of the Company) or (b) any
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Company or any of its
Subsidiaries to any Person, including all indebtedness and accounts receivable
from any Third Party that are not current assets or did not arise from sales to
such Third Party in the ordinary course of business. The amount of any
Investment shall be (i) the original cost of such Investment minus (ii) the
lesser of (A) the aggregate amount of any repayments, redemptions, dividends or
distributions thereon or proceeds from the sale thereof, in each case to the
extent of cash payments (including any cash received by way of deferred payment
pursuant to, or monetization of, a note receivable or otherwise, but only as and
when so received) actually received by the Company or the applicable Subsidiary
of the Company, and (B) the aggregate amount described in the immediately
preceding clause (i).
“IP Collateral” means the intellectual property Collateral under the Guarantee
and Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Lender and the Company (or any Subsidiary) or in favor of
the Issuing Lender and relating to such Letter of Credit.





--------------------------------------------------------------------------------





“Issuing Lender” means (i) Bank of America or any affiliate thereof and (ii) if
designated as an Issuing Lender pursuant to Section 3.01(b), JPMorgan Chase
Bank, N.A. or any affiliate thereof, each in its capacity as issuer of any
Letter of Credit. References to “the Issuing Lender” herein shall refer to the
Lender or affiliate that is being requested to issue the Letter of Credit in
question or that has issued such Letter of Credit.
“Japanese Yen” means the lawful currency of Japan.
“Joint Fee Letter” means the letter agreement, dated as of March 25, 2015,
between the Company and the Joint Lead Arrangers.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and Wells Fargo Securities, LLC.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, limited liability company, partnership or other legal form
in which the Company and its Subsidiaries own less than 100% of the equity of
such Person and the remaining equity is owned by one or more Third Parties.
“L/C Commitment” means an amount equal to the lesser of (a) $50,000,000 and (b)
the U.S. Revolving Facility. The L/C Sublimit is part of, and not in addition
to, the U.S. Revolving Facility.
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn and unexpired amount of
the then outstanding Letters of Credit denominated in a Multicurrency other than
Dollars) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of any drawings under Letters of Credit
denominated in a Multicurrency other than Dollars) that have not then been
reimbursed pursuant to Section 3.05.
“L/C Participants” means the collective reference to all the Revolving Lenders
having US Revolving Commitments other than the Issuing Lender.
“Lender Counterparties” means and includes any Lender and any Affiliate thereof
party to a Swap Agreement or a Cash Management Agreement (notwithstanding if the
respective Lender subsequently ceases at any time to be a Lender under this
Agreement for any reason), together with such Lender’s or Affiliate’s successors
and assigns (if any).
“Lenders” means the Revolving Lenders, the Term Lenders and the Incremental Term
Lenders, other than any such Revolving Lender, Term Lender or Incremental Term
Lender that ceases to be a party hereto pursuant to an Assignment and Assumption
or Section 10.02(c).
“Letters of Credit” has the meaning assigned to such term in Section 3.01(a).
“LIBOR Quoted Currency” means Dollars, Euros, Pounds and Japanese Yen.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means any Revolving Loan or any Term Loan made by any Lender pursuant to
this Agreement.
“Loan Documents” means this Agreement, the Guaranties, the Fee Letters, the
Notes, any Extension Agreement, any Incremental Agreement and the Collateral
Documents.
“Loan Party” means each Borrower and each Subsidiary Guarantor, and “Loan
Parties” means all such Persons, collectively.





--------------------------------------------------------------------------------





“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Majority-Owned Subsidiary” means a Subsidiary that is not a Wholly-Owned
Subsidiary of the Company.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under this Agreement and the other Loan
Documents, taken as a whole, or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents, taken as a whole.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) yields gross proceeds
to the Company or any of its Subsidiaries in excess of $25,000,000.
“Material Indebtedness” means Indebtedness, including obligations in respect of
one or more Swap Agreements of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $55,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the Swap Termination Value.
“Minimum Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument.
“Mortgage Policy” means a lender’s title insurance policy (Form 2006).
“Mortgaged Property” means any Real Property having a fair market value of
$10,000,000 or more and which is owned by the Company or any Subsidiary
Guarantor and required to be subject to a Mortgage pursuant to Section 6.09(b).
“Multicurrency” means any LIBOR Quoted Currency, Canadian Dollars, New Zealand
Dollars or Australian Dollars.
“Multicurrency Equivalent” for a currency means the rate determined by the
Administrative Agent or the Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., New York City time, on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing
Lender may obtain such spot rate from another financial institution designated
by the Administrative Agent or the Issuing Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in a Multicurrency.
“Multicurrency Overnight Rate” means with respect to a currency other than
Dollars, the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short-term funds in such currency (which





--------------------------------------------------------------------------------





determination shall be conclusive absent manifest error) plus the Applicable
Rate then in effect with respect to Eurocurrency Loans; provided, that any
same-day Borrowings shall be determined by the principal London office of the
Administrative Agent.
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 or increased from time to time
pursuant to Section 2.17 and (b) reduced or increased from time to time pursuant
to assignments by or to such Multicurrency Revolving Lender pursuant to Section
10.04. The initial amount of each Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment is set forth on Schedule IA or in the Assignment and
Assumption pursuant to which such Multicurrency Revolving Lender shall have
assumed its Multicurrency Revolving Commitment, as applicable. The aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving
Commitments is $100,000,000.
“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of the aggregate outstanding
principal amount at such time of such Multicurrency Revolving Lender’s
Multicurrency Revolving Loans (including the Dollar Equivalent of Multicurrency
Revolving Loans denominated in a Multicurrency other than Dollars).
“Multicurrency Revolving Facility” means the Multicurrency Revolving Commitments
and the extensions of credit made thereunder.
“Multicurrency Revolving Lender” means each Lender that has a Multicurrency
Revolving Commitment or that holds a Multicurrency Revolving Loan.
“Multicurrency Revolving Loan” has the meaning assigned to such term in Section
2.01(a).
“Multicurrency Revolving Percentage” means, with respect to any Multicurrency
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment; provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, “Multicurrency Revolving Percentage” shall mean
the percentage of the total Multicurrency Revolving Commitments (disregarding
any Defaulting Lender’s Multicurrency Revolving Commitment) represented by such
Multicurrency Revolving Lender’s Multicurrency Revolving Commitment. If the
Multicurrency Revolving Commitments have terminated or expired, the
Multicurrency Revolving Percentages shall be determined based upon the
Multicurrency Revolving Commitments most recently in effect, giving effect to
any assignments and to any Multicurrency Revolving Lender’s status as a
Defaulting Lender at the time of determination.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“National Joint Venture” means a Joint Venture between the Company and/or one or
more of its Subsidiaries, on the one hand, and a customer or client of the
Company and/or any Subsidiary thereof, on the other hand, in which the Company
and its Subsidiaries collectively own between 50% and 51% of the Capital Stock
of the Joint Venture.
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Collateral Document or granted to the Company or any of its
Subsidiaries) and other customary fees and expenses actually incurred in
connection therewith, net of taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of reserves reasonably
established to fund contingent liabilities (including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation, in
each case as associated with such Asset Sale) and (b)





--------------------------------------------------------------------------------





in connection with any incurrence of Indebtedness, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
“New Zealand Dollars” means the lawful currency of New Zealand.
“Note” or “Notes” has the meaning given to such term in Section 2.07(f).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be a form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.
“Obligations” means all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of, or which may arise
under, this Agreement or any other Loan Document, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Loan Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Lender, the Issuing Lender
or the Administrative Agent, Taxes imposed as a result of a present or former
connection between the Lender, the Issuing Lender or the Administrative Agent
and the jurisdiction imposing such Tax (other than connections arising from the
Lender, the Issuing Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, including any interest, additions to
tax or penalties applicable thereto, except such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment pursuant
to Section 2.16(b)).
“Participant Register” had the meaning assigned to such term in Section
10.04(d).
“Patriot Act” has the meaning assigned to such term in Section 10.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means (a) Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 6.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
6.04; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VIII; (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary; (g) leases, licenses,





--------------------------------------------------------------------------------





subleases or sublicenses (including with respect to intellectual property and
software) granted to others in the ordinary course of business and not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, and any interest or title of a lessor, sublessor
or licensor under any lease, sublease or license, as applicable; (h) with
respect to any Mortgaged Property, such exceptions to title as are set forth in
the Mortgage Policy delivered with respect thereto, all of which exceptions must
be acceptable to the Administrative Agent in its reasonable discretion; and (i)
restrictions on funds held for payroll customers pursuant to obligations to such
customers; provided that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Collateral” means the “Pledged Collateral” as defined in the Guarantee
and Collateral Agreement.
“Pounds” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate. The Prime Rate is set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Pro Forma Basis” means, in connection with (a) any Material Acquisition, (b)
any Material Disposition or (c) any incurrence or repayment of Indebtedness in
connection therewith that the calculation of the Senior Secured Leverage Ratio
and Total Leverage Ratio shall be deemed to have occurred as of the first day of
the most recent four Fiscal Quarter period preceding the date of such Material
Acquisition or Material Disposition for which financial statements are required
to be delivered pursuant to Section 6.01, in each case including (i) pro forma
adjustments arising out of events which are directly attributable to any
proposed Material Acquisition or any Material Disposition that are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission, (ii) pro forma adjustments determined in
good faith by the Company arising out of operating and other expense reductions
attributable to such transaction being given pro forma effect that (1) have been
realized or (2) will be implemented following such transaction and are
supportable and quantifiable and, in each case, including (A) reduction in
personnel expenses, (B) reduction of costs related to administrative functions,
(C) reduction of costs related to leased or owned properties and (D) reductions
from the consolidation of operations and streamlining of corporate overhead, and
(iii) such other adjustments as determined in good faith by Company, in each
case as certified by an officer of Company; provided that in the case of any pro
forma adjustments pursuant to clauses (i) through (iii) above for any test of
the Senior Secured Leverage Ratio or Total Leverage Ratio, the amount of
adjustments shall not exceed, when combined with any amounts added back to
Consolidated Adjusted EBITDA pursuant to clause (x)(ii) thereof, an aggregate
amount equal to the greater of $30,000,000 and 5% of Consolidated Adjusted
EBITDA for the applicable four Fiscal Quarter Period (calculated prior to giving
effect to the adjustments pursuant to clauses (i) through (iii) above)) using,
for purposes of determining such compliance, the historical financial statements
of all entities or assets so acquired and the consolidated financial statements
of the Company and its Subsidiaries (and assuming that any such Indebtedness to
be incurred bears interest during any portion of the applicable Reference Period
prior to the relevant acquisition at the interest rate which is or would be in
effect with respect to such Indebtedness as at the relevant date of
determination).
“Pro Forma Test Period” has the meaning assigned to such term in Section
7.06(d).





--------------------------------------------------------------------------------





“Projections” means a detailed consolidated budget for the following Fiscal
Year, including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto.
“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.
“Qualified Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Subsidiaries in excess of $150,000,000;
provided that, no more than one (1) Qualified Acquisition shall occur during the
term of this Agreement.
“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the Closing
Date); provided that if any Quarterly Date would end on a day other than a
Business Day, such Quarterly Date shall be the next preceding Business Day.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including leaseholds.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.
“Register” has the meaning set forth in Section 10.04(c).
“Reaffirmation Agreement” means that certain reaffirmation agreement, dated as
of the Closing Date, executed by the Company and each Subsidiary Guarantor.
“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.05 for amounts drawn under
Letters of Credit.
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.08(c)
as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects,
within one year of the date of such Reinvestment Notice, to use all or a
specified portion, or to enter into a binding commitment to use all or a
specified portion, of the Net Cash Proceeds of an Asset Sale or Recovery Event
to (a) acquire or repair assets useful in its business or (b) apply or allocate
up to $100,000,000 for payments required pursuant to operating contracts or
leases replacing such assets over time.





--------------------------------------------------------------------------------





“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Company’s business.
“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event,
unless and to the extent the Company (directly or indirectly through a
Subsidiary) shall have, prior to such date, entered into a binding commitment to
reinvest all or any portion of the relevant Reinvestment Deferred Amount and (b)
the date on which the Company shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Company’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
“Related Asset” has the meaning given to such term in the definition of
“Securitization Financing.”
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Required Lenders” means, at any time, the holders of more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the total Revolving Credit Exposure at such
time; provided that the unused Revolving Commitment and the portion of the total
Revolving Credit Exposures held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, principal financial or accounting
officer, treasurer or controller of the Company, but in any event, with respect
to financial matters, the treasurer, controller, principal financial or
accounting officer or chief financial officer of the Company, and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Company so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Company designated
in or pursuant to an agreement between the Company and the Administrative Agent.
To the extent requested by the Administrative Agent, each Responsible Officer
will provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries now or hereafter outstanding owned by any
Person other than the Company or any of its Subsidiaries, except a dividend
payable solely in shares of Capital Stock of the Company or such Subsidiary or
payable solely in shares of that class of Capital Stock to the holders of that
class, (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any shares of any class
of Capital Stock of the Company or any of its Subsidiaries now or hereafter
outstanding owned by any Person other than the Company or any of its
Subsidiaries, (c) any payment (other than a payment (including by way of
cashless exercise) made solely in any class of Capital Stock of the Company or
the relevant Subsidiary, as the case may be) made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
now or hereafter outstanding owned by any Person other than the Company or any
of its Subsidiaries, and (d) any payment or prepayment of principal of, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness; provided, in each case, that in no event shall Restricted Junior
Payments include (x) a dividend payable solely in shares of that class of stock
on a pro rata basis to all of the holders of that class or (y) for the avoidance
of doubt, any payment made in respect of any Convertible Securities which
constituted Indebtedness at the time of issuance thereof and were permitted to
be issued or incurred pursuant to Section 7.05, to the extent such payment is
made contemporaneously with the conversion thereof into Capital Stock including,
without limitation, in connection with the purchase, redemption, retirement,
defeasance, acquisition, cancellation, termination, exchange or conversion of
any such securities.





--------------------------------------------------------------------------------





“Revolver Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Termination Date and the date of
termination in full of the Revolving Commitments.
“Revolver Commitment Fees” has the meaning assigned to such term in Section
2.09(b).
“Revolving Borrowing” means, with respect to the borrowings made under the
Revolving Facility, (a) all ABR Loans made or converted on the same date or (b)
all Eurocurrency Loans in the same currency that have the same Interest Period.
For purposes hereof, the date of a Revolving Borrowing comprising one or more
Revolving Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Revolving Loan or
Revolving Loans.
“Revolving Commitment” means the Multicurrency Revolving Commitment and/or the
US Revolving Commitment, as applicable. As of the Closing Date, the aggregate
amount of the Revolving Commitments is FIVE HUNDRED AND FIFTY MILLION DOLLARS
($550,000,000).
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Loans (including the Dollar Equivalent of any Multicurrency Revolving Loans
denominated in a Multicurrency other than Dollars) and, with respect to any US
Revolving Lender, such Lender’s US Revolving Percentage of the L/C Obligations
outstanding at such time.
“Revolving Facility” means the Multicurrency Revolving Facility and/or the US
Revolving Facility, as applicable.
“Revolving Lender” means the Multicurrency Revolving Lenders and/or the US
Revolving Lenders, as applicable.
“Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services.
“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Company or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Multicurrency other than Dollars, same day or other funds as may
be determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Multicurrency other than
Dollars.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the European Union or Her
Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.
“Secured Hedging Agreement” means any Swap Agreement between the Company or any
of its Subsidiaries and a Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time, which is designated by the
Company as a “Secured Obligation” under the Guarantee and Collateral Agreement.
“Secured Hedging Obligations” means, without duplication, all of the
obligations, indebtedness and liabilities, including by Guarantee, of the
Company or any of its Subsidiaries to the Lender Counterparties, whenever
arising, under the Secured Hedging Agreements, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under





--------------------------------------------------------------------------------





the Bankruptcy Code with respect to any Loan Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).
“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Secured Parties” means, collectively, each of (i) the Lenders, (ii) the Issuing
Lender, (iii) the Administrative Agent, (iv) the Collateral Agent and (v) the
Lender Counterparties.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other Related
Assets incidental to the foregoing subject to a Securitization Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Company or any Subsidiary pursuant to which it sells,
conveys or contributes to capital or otherwise transfers (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest in) Securitization Assets or interests therein
and all collateral securing such Securitization Assets, all contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Securitization Assets, any guarantees,
indemnitees, warranties or other obligations in respect of such Securitization
Assets, any other assets that are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Securitization
Assets and any collections or proceeds of any of the foregoing (collectively,
the “Related Assets”), all of which such sales, conveyances, contributions to
capital or transfers shall be made by the transferor for fair market value as
reasonably determined by the Company (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary other than any
Securitization Subsidiary), which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such Securitization Assets and Related Assets or
interests in such Securitization Assets and Related Assets, or (b) directly to
one or more investors or other purchasers (other than any Loan Party or any
Subsidiary); it being understood that a Securitization Financing may involve
(i) one or more sequential transfers or pledges of the same Securitization
Assets and Related Assets, or interests therein (such as a sale, conveyance or
other transfer to any Securitization Subsidiary followed by a pledge of the
transferred Securitization Assets and Related Assets to secure Indebtedness
incurred by the Securitization Subsidiary), and all such transfers, pledges and
Indebtedness incurrence shall be part of and constitute a single Securitization
Financing, and (ii) periodic transfers or pledges of Securitization Assets
and/or revolving transactions in which new Securitization Assets and Related
Assets, or interests therein are transferred or pledged upon collection of
previously transferred or pledged Securitization Assets and Related Assets, or
interests therein; provided that any such transactions shall provide for
recourse to such Subsidiary (other than any Securitization Subsidiary) or any
Borrower (as applicable) only in respect of the cash flows in respect of such
Securitization Assets and Related Assets and to the extent of breaches of
representations and warranties relating to the Securitization Assets, dilution
of the Securitization Assets, customary indemnities and other customary
securitization undertakings in the jurisdiction relevant to such transactions.
The “amount” or “principal amount” of any Securitization Financing shall be
deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Securitization Financing, in each case outstanding at such time, or (2) in
the case of any Securitization Financing in respect of which no such
Indebtedness, fractional undivided interests or securities are incurred or
issued, the purchase price paid by the buyer (other than any Securitization
Subsidiary) in connection with its purchase of Securitization Assets less the
amount of collections received by the Company or any





--------------------------------------------------------------------------------





Subsidiary in respect of such Securitization Assets and paid to such buyer,
excluding any amounts applied to purchase fees or discount or in the nature of
interest.
“Securitization Subsidiary” means any wholly owned Subsidiary of the Company
formed solely for the purpose of, and that engages only in, one or more
Securitization Financings.
“Senior Secured Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Senior Secured Debt as of such date to (b) Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the four consecutive
Fiscal Quarters most recently ending on or prior to such date.
“Specified Cash Management Agreement” means any Cash Management Agreement, or
any Guarantee of any Cash Management Agreement, between the Company or any of
its Subsidiaries and any Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time, which is designated by the
Company as a “Secured Obligation” under the Guarantee and Collateral Agreement.
“SPV” has the meaning assigned to such term in Section 10.04(g).
“SPV Register” has the meaning assigned to such term in Section 10.04(g).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Company which is
subordinated in right of payment to the Obligations.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(other than a National Joint Venture) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (other than a National Joint Venture or
a subsidiary of a National Joint Venture) (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary Guarantor” means (a) any Domestic Subsidiary of the Company other
than any Excluded Subsidiary and (b) any other Subsidiary that guaranties the
Obligations pursuant to Section 6.09. The Subsidiary Guarantors as of the
Closing Date are listed on Schedule III hereto.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or





--------------------------------------------------------------------------------





similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Technology Transformation Initiative” means a technology initiative initiated
by the Company in 2012 which includes the objective of converting the Company’s
existing technology infrastructure to a new platform and the provision of
infrastructure management, security, cloud computing and other services by
various service providers, including Dell SecureWorks and one or more of its
affiliates, and the transition and transformation costs related to outsourcing
the Company’s data centers.
“Term Borrowing” means, with respect to the borrowings made under any Term
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a Term Borrowing comprising one or more Term Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term Loan or Term Loans.
“Term Commitment” means, with respect to any Lender, its Closing Date Term
Commitment, its 2016 Term Commitment and/or the obligation of such Lender, if
any, to make an Incremental Term Loan to the Company on any Incremental Closing
Date in a principal amount as agreed pursuant to Section 2.06(d).
“Term Facility” means the Closing Date Term Facility, the 2016 Term Facility and
any facility established hereunder to make Incremental Term Loans.
“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.
“Term Loan” means the Closing Date Term Loan, the 2016 Term Loan or any
Incremental Term Loan, as the context may require.
“Term Percentage” means, with respect to any Term Lender at any time, its
Closing Date Term Percentage, 2016 Term Percentage and/or the percentage which
such Term Lender’s Term Commitment with respect to Incremental Term Loans then
constitutes of the aggregate Term Commitments for such Incremental Term Loans
(or, at any time after an Incremental Closing Date, the percentage which the
aggregate principal amount of such Term Lender’s





--------------------------------------------------------------------------------





Incremental Term Loans then outstanding constitutes of the aggregate principal
amount of such Incremental Term Loans then outstanding).
“Termination Date” means (a) with respect to any Term Loans, the Final Maturity
Date of such Term Loans (it being understood that, unless extended pursuant to
Section 2.17, the Final Maturity Date of the Closing Date Term Loans and the
2016 Term Loans shall be the fifth anniversary of the Closing Date (or, if such
date is not a Business Day, the immediately preceding Business Day)), (b) with
respect to any Revolving Commitments (other than any Revolving Commitment of a
Revolving Lender which has been extended pursuant to Section 2.17), the fifth
anniversary of the Closing Date and (c) with respect to any Revolving
Commitments of a Revolving Lender which have been extended pursuant to Section
2.17, the date to which such Revolving Lender’s Revolving Commitments have been
so extended.
“Third Party” means any Person other than the Company or any of its
Subsidiaries.
“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent Fiscal Quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.
“Total Domestic Assets” means, at any time, the Total Assets of the Company and
its Domestic Subsidiaries at such time.
“Total Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated Adjusted EBITDA of the Company
and its Subsidiaries for the four consecutive Fiscal Quarters most recently
ending on or prior to such date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans hereunder, the use of the proceeds
thereof and the payments of fees, commissions and expenses in connection with
each of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“U.S. Person” means any Person that is a “United States Person” as defined in
section 7701(a)(30) of the Code.
“US Revolving Commitment” means, with respect to each US Revolving Lender, the
commitment of such US Revolving Lender to make US Revolving Loans and
participate in Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such US Revolving Lender’s US Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 or increased from time to time pursuant to Section 2.17
and (b) reduced or increased from time to time pursuant to assignments by or to
such US Revolving Lender pursuant to Section 10.04. The initial amount of each
US Revolving Lender’s US Revolving Commitment is set forth on Schedule IA or in
the Assignment and Assumption pursuant to which such Revolving Lender shall have
assumed its US Revolving Commitment, as applicable. The aggregate amount of the
US Revolving Lenders’ US Revolving Commitments as of the Closing Date is
$450,000,000.





--------------------------------------------------------------------------------





“US Revolving Credit Exposure” means, with respect to any US Revolving Lender at
any time, the sum of (i) the aggregate outstanding principal amount of such US
Revolving Lender’s US Revolving Loans at such time and (ii) such US Revolving
Lender’s US Revolving Percentage of the L/C Obligations outstanding at such
time.
“US Revolving Facility” means the US Revolving Commitments and the extensions of
credit made thereunder.
“US Revolving Lender” means each Lender that has a US Revolving Commitment or
that holds a US Revolving Loan.
“US Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“US Revolving Percentage” means, with respect to any US Revolving Lender, the
percentage of the total US Revolving Commitments represented by such US
Revolving Lender’s US Revolving Commitment; provided that in the case of Section
2.18 when a Defaulting Lender shall exist, “US Revolving Percentage” shall mean
the percentage of the total US Revolving Commitments (disregarding any
Defaulting Lender’s US Revolving Commitment) represented by such US Revolving
Lender’s US Revolving Commitment. If the US Revolving Commitments have
terminated or expired, the US Revolving Percentages shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments and to any US Revolving Lender’s status as a Defaulting Lender at
the time of determination.
“Voting Stock” means, with respect to any Person, Securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.
“Wholly Owned Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, partnership or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are owned or controlled by the parent
on such date.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Terms Generally.


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (i) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (ii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and





--------------------------------------------------------------------------------





“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


Section 1.03.    Accounting Terms and Determinations.


a.Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared, in accordance with (in the case of the Company and its Subsidiaries on
a consolidated basis) GAAP applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements (after
the Closing Date) under Section 6.01, shall mean the financial statements as at
December 31, 2014 referred to in Section 4.04(a)). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of (in the case of
the Company and its Subsidiaries on a consolidated basis) GAAP applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 6.01
(or, prior to the delivery of the first financial statements (after the Closing
Date) under Section 6.01, used in the preparation of the financial statements as
at December 31, 2014 referred to in Section 4.04(a)) unless (i) the Company
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04(a)). In addition, where
applicable, any amount (including, without limitation, minimum borrowing,
prepayment or repayment amounts) expressed in Dollars shall, when referring to
any currency other than Dollars or to one or more currencies, be deemed to mean
an amount of such currency or currencies having a Dollar Equivalent
approximately equal to such amount.


b.The Company shall deliver to the Lenders at the same time as the delivery of
any annual or quarterly financial statement under Section 6.01 (i) a description
in reasonable detail of any material variation between the application of
accounting principles or practices employed in the preparation of such statement
and the application of accounting principles or practices employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.


c.Notwithstanding anything to the contrary herein, the Company and the Lenders
agree that, if after the Closing Date, changes to GAAP become effective so as to
require the reduction of the carrying amount of goodwill upon impairment
(including, without limitation, as a result of the establishment of a
benchmark), disposition of assets, discontinuance of operations or other similar
events, then, for purposes of calculating compliance with the covenants set
forth in Section 7.09, each such reduction shall be treated as an extraordinary
non-cash item and shall be disregarded.


d.The Company will not change the last day of its Fiscal Year from December 31
of each year, or the last days of the first three Fiscal Quarters in each of its
Fiscal Years from March 31, June 30 and September 30 of each year, respectively.


e.Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or





--------------------------------------------------------------------------------





other liabilities of the Company or any Subsidiary at “fair value” as defined
therein or (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof.


(f)    The Senior Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated on a Pro Forma Basis as set forth in such definitions.


Section 1.04.    Change of Currency.


a.Each obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Eurocurrency Borrowing, at the end of
the then current Interest Period.


b.Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.


c.Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


Section 1.05.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.




ARTICLE II


THE CREDITS
Section 2.01.    The Commitments.


a.Revolving Commitments. Subject to the terms and conditions set forth herein,
each (i) US Revolving Lender severally agrees to make revolving credit loans
(“US Revolving Loans”) denominated in Dollars to the Company from time to time
during the Revolver Availability Period in an aggregate principal amount at one
time outstanding which, when added to such Lender’s US Revolving Percentage of
the L/C Obligations then outstanding, does not exceed such Lender’s US Revolving
Commitment and (ii) each Multicurrency Revolving Lender severally agrees to make
revolving credit loans (“Multicurrency Revolving Loans” and together with the US
Revolving Loans, “Revolving Loans”) denominated in a Multicurrency to the
Company and the Foreign Subsidiary Borrowers, from time to time during the
Revolver Availability Period in an aggregate principal amount (including the
Dollar Equivalent of the aggregate principal amount of any





--------------------------------------------------------------------------------





such Multicurrency Revolving Loans denominated in a Multicurrency other than
Dollars) at any one time outstanding which does not exceed such Lender’s
Multicurrency Revolving Commitment; provided that the aggregate principal amount
of US Revolving Loans plus the aggregate principal amount of L/C Obligations
plus the aggregate principal amount of Multicurrency Revolving Loans shall not
exceed the Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, a Borrower may borrow, prepay and
reborrow Revolving Loans. The Loans denominated in Dollars may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Company and notified to
the Administrative Agent in accordance with Section 2.05, subject to Section
2.11. The Multicurrency Revolving Loans denominated in any Multicurrency other
than Dollars shall be Eurocurrency Loans in accordance with Section 2.05.


b.Closing Date Term Commitments. Subject to the terms and conditions set forth
herein, each Closing Date Term Lender severally agrees to make a term loan (a
“Closing Date Term Loan”) denominated in Dollars to the Company on the Closing
Date in an aggregate principal amount equal to the amount of the Closing Date
Term Commitment of such Closing Date Term Lender.


c.2016 Term Commitments. Subject to the terms and conditions set forth herein,
each 2016 Term Lender severally agrees to make a term loan (a “2016 Term Loan”)
denominated in Dollars to the Company on any Business Day during the 2016 Term
Availability Period, in an aggregate principal amount equal to the amount of the
2016 Term Commitment of such 2016 Term Lender; it being understood that the 2016
Term Loan must be drawn in a single Borrowing.


Amounts repaid or prepaid in respect of the Term Loans may not be reborrowed.
The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Company and notified to the Administrative Agent in accordance
with Section 2.05, subject to Section 2.11.
Section 2.02.    Loans and Borrowings; Obligations of Lenders. Each Loan shall
be made as part of a Borrowing consisting of Loans of the same Type made by the
Lenders ratably in accordance with their respective relevant Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


a.Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that each Borrowing of a Multicurrency
Revolving Loan not denominated in Dollars shall be comprised of Eurocurrency
Loans only.


Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
b.Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurocurrency Borrowing, such Borrowing shall be in
an aggregate amount of $5,000,000 (or Multicurrency Equivalent) or a larger
multiple of $1,000,000 (or Multicurrency Equivalent). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount equal to
$3,000,000 or a larger multiple of $500,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve Eurocurrency Borrowings outstanding.


c.Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, a Borrower shall not be entitled to request, or to
elect to convert to or continue as a Eurocurrency Borrowing, (i) any Revolving
Borrowing if the Interest Period requested therefor would end after the





--------------------------------------------------------------------------------





Termination Date or (ii) any Term Borrowing if the Interest Period requested
therefor would end after the Final Maturity Date thereof.


Section 2.03.    Procedures for Borrowings.


a.Procedure for Revolving Borrowings. To request a Revolving Borrowing, a
Borrower shall notify the Administrative Agent of such request by (x) telephone
or (y) delivery of a written Borrowing Request (a) in the case of a Eurocurrency
Borrowing under the Revolving Facility, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Revolving Borrowing if
such Revolving Borrowing is in Dollars, or four Business Days before the date of
the proposed Revolving Borrower if such Revolving Borrowing is in a
Multicurrency other than Dollars or (b) in the case of an ABR Borrowing under
the Revolving Facility, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Revolving Borrowing. Any telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


i.the aggregate amount of the requested Borrowing;


ii.the date of such Borrowing, which shall be a Business Day;


iii.whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


iv.in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;


v.the name of the applicable Borrower and location and number of its account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.04; and


vi.whether such Borrowing is to be under the US Revolving Commitments or the
Multicurrency Revolving Commitments and, if the latter, the currency of the
Revolving Loans to be borrowed.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03(a), the Administrative Agent shall advise each
applicable Revolving Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.


b.Procedure for Term Borrowings. The Company shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 1:00 p.m., New York City time, (i) three Business Days prior to the
requested date of any Term Borrowing in the case of a Eurocurrency Borrowing,
and (ii) one Business Day prior to the requested date of any Term Borrowing in
the case of an ABR Borrowing) requesting that (x) the Closing Date Term Lenders
make the Closing Date Term Loans on the Closing Date and (y) the 2016 Term
Lenders make the 2016 Term Loans on the Business Day requested during the 2016
Term Availability Period, in each case, setting forth the related information of
the types set forth in clauses (ii) through (v) of Section 2.03(a); provided
that, any notice of a Eurocurrency Borrowing on the Closing Date shall be
accompanied by a funding indemnity letter satisfactory to the Administrative
Agent in its reasonable discretion.


c.Dollar Equivalent. The Administrative Agent shall calculate the Dollar
Equivalent of the outstanding and requested Multicurrency Revolving Loans not
denominated in Dollars (i) as of the date of





--------------------------------------------------------------------------------





any Borrowing Request with respect thereto, (ii) on the first day of each
Interest Period with respect thereto and (iii) at such other times and from time
to time as the Administrative Agent shall determine or the Required Lenders
shall require, and, in each case, shall notify the Company of such calculation.
Each such calculation shall be the basis of any determination of the amount of
outstanding Multicurrency Revolving Loans for purposes hereof until the next
such calculation.


2.04.    Funding of Loans.


a.Funding by Revolving Lenders. Each Revolving Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for the applicable
currency by notice to the applicable Revolving Lenders. The Administrative Agent
will make such Revolving Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent and designated by such Borrower in the
applicable Borrowing Request.


b.Funding by Term Lenders. (i) Each Closing Date Term Lender shall make each
Closing Date Term Loan to be made by it hereunder on the Closing Date by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Closing Date Term Lenders and (ii) each 2016 Term
Lender shall make each 2016 Term Loan to be made by it hereunder on the date
Business Day specified by the Company in its Borrowing Request by wire transfer
of immediately available funds by 1:00 p.m., New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the 2016 Term Lenders. The Administrative Agent will make such Term
Loans available to the Company by promptly crediting the amounts so received, in
like funds, to an account of the Company maintained with the Administrative
Agent and designated by the Company.


c.Presumption by the Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) or (b) of this Section, as applicable, and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate (or, in the case of a
Multicurrency Borrowing, the Multicurrency Currency Overnight Rate minus the
Applicable Rate then in effect with respect to Eurocurrency Loans) or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans (or, in the
case of a Multicurrency Revolving Loan denominated in a Multicurrency other than
Dollars, the Multicurrency Overnight Rate). If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


Section 2.05.    Interest Elections; Conversion and Continuation Options.


a.Elections by a Borrower for Borrowings; Initial Type of Loans. Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have the Interest Period
specified in such Borrowing Request. After a Borrowing has been initially made,
the applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurocurrency Borrowing, may elect the Interest Period
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated





--------------------------------------------------------------------------------





ratably among the Lenders holding the Loans constituting such Borrowing, and the
Loans constituting each such portion shall be considered a separate Borrowing.


b.Notice of Elections. To make an election pursuant to this Section, the
applicable Borrower shall notify the Administrative Agent of such election by
telephone (i) in the case of a proposed conversion to or continuation of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed conversion or continuation if such
Eurocurrency Borrowing is denominated in Dollars or four Business Days before
the date of the proposed conversion or continuation if such Eurocurrency
Borrowing is denominated in a Multicurrency other than Dollars or (ii) in the
case of a proposed conversion to an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed conversion.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower.


c.Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);


ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


iv.if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
d.Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.


e.Failure to Elect; Events of Default. If the applicable Borrower fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall, if it is denominated in Dollars, be converted to an ABR
Borrowing and, if it is denominated in a Multicurrency other than Dollars, be
continued with an Interest Period of the same duration as the expiring Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing in Dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period therefor.




Section 2.06.    Termination and Reduction of Commitments; Incremental Term
Loans and Incremental Revolving Increases.





--------------------------------------------------------------------------------







(a)Scheduled Termination of Commitments. The Commitments shall terminate on the
applicable Termination Date, unless previously terminated.


(b)Voluntary Termination or Reduction of Commitments. The Company may at any
time terminate, or from time to time, reduce the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is $3,000,000 or a
larger multiple of $500,000, (ii) each reduction of Revolving Commitments shall
be ratable as between the US Revolving Commitment and the Multicurrency
Revolving Commitment and (iii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, (a) the total US Revolving Credit
Exposure would exceed the total US Revolving Commitments or (b) the total
Multicurrency Revolving Credit Exposure would exceed the total Multicurrency
Revolving Commitments.


(c)Notice of Voluntary Termination or Reduction of Commitments. The Company
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Company after the Closing Date may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Term Commitments shall be made ratably
among the Term Lenders in accordance with their respective Term Commitments and
each reduction of the Revolving Commitments shall be applied pro rata to each of
the Revolving Facilities and made ratably among the applicable Revolving Lenders
of such Facility in accordance with their respective applicable Revolving
Commitments.


(d)Incremental Term Loans and Incremental Revolving Increases. The Company may,
from time to time by notice to the Administrative Agent, propose that additional
term loans be made hereunder (each an “Incremental Term Loan” and any set of
Incremental Term Loans, an “Incremental Facility”) or request an increase in the
Revolving Facility (each an “Incremental Revolving Increase”) either by the
agreement of one or more existing Term Lenders to make or commit to make
Incremental Term Loans or one or more existing Revolving Lenders to commit to
Incremental Revolving Increases, as applicable, or by the agreement of one or
more Persons which are not then Term Lenders to make Incremental Term Loans
(each an “Incremental Term Lender”) or one or more Persons which are not then
Revolving Lenders to make Incremental Revolving Increases (each an “Incremental
Revolving Lender”), in each case with the approval of the Administrative Agent
(not to be unreasonably withheld), which notice shall specify the name of each
Incremental Term Lender or Incremental Revolving Lender, as applicable, the
aggregate amount of the Incremental Term Loans or Incremental Revolving
Increase, as applicable (and, if an Incremental Revolving Increase, whether such
increase shall be applicable to the Multicurrency Revolving Commitments or the
US Revolving Commitments), and the portion thereof being made by each such
Incremental Lender, the date on which such Incremental Term Loans or Incremental
Revolving Increase, as applicable, shall be made (an “Incremental Closing Date”)
(which shall be a Business Day at least three Business Days after delivery of
such notice (or such shorter period as the Administrative Agent may agree in its
sole discretion) and 30 days prior to the last Termination Date or the last
Final Maturity Date of the Term Loans as then in effect), the Applicable Rate
for such Incremental Term Loans and any fees payable in connection with such
Incremental Term Loans or Incremental Revolving Increase, as applicable;
provided that no Lender shall have any obligation hereunder to become an
Incremental Lender and any election to do so shall be in the sole discretion of
each Lender; provided, further, that:


(i)the minimum aggregate amount of the Incremental Term Loans or Incremental
Revolving Increase made on any Incremental Closing Date and the minimum amount
thereof being made by any Incremental Lender shall be $10,000,000 and a multiple
of $5,000,000 in excess thereof;





--------------------------------------------------------------------------------







(ii)immediately after giving effect to any Incremental Term Loan or Incremental
Revolving Increase, the aggregate principal amount of all Incremental Term Loans
and Incremental Revolving Increases incurred pursuant to this Section 2.06
subsequent to the First Amendment Effective Date (excluding the 2016 Term Loan),
together with the aggregate amount of any Indebtedness incurred and outstanding
pursuant to Section 7.01(t), shall not exceed $225,000,000;
(iii)no Default shall have occurred and be continuing on the relevant
Incremental Closing Date or shall result from any Incremental Term Loan or
Incremental Revolving Increase;


(iv)the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (or in all respects
to the extent otherwise qualified by a materiality threshold) on and as of the
relevant Incremental Closing Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);


(v)no Incremental Term Loan shall have a weighted average life to maturity which
is shorter than the then remaining weighted average life to maturity of the Term
Loans made on the Closing Date and each Incremental Term Loan shall have a final
maturity no earlier than the last Final Maturity Date of the Term Loans as then
in effect;


(vi)the Incremental Term Loans or Incremental Revolving Increase, as applicable,
will be secured and guaranteed with the other Loans on a pari passu basis and
will be entitled to prepayments and voting rights on the same basis as the Term
Loans and Revolving Commitments, as applicable, made on the Closing Date unless,
with respect to any Incremental Term Facility, a lesser treatment is agreed to
by the Incremental Term Lenders;


(vii)as of any Incremental Closing Date, or in the case of the 2016 Term Loan,
as of the date of borrowing of the 2016 Term Loan, the Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis and (x) giving effect to any Incremental
Term Loans or Revolving Loans to be made on such date and the use of proceeds
thereof, including the substantially concurrent repayment of any Indebtedness to
be repaid with the proceeds thereof and (y) assuming in the case of any
Incremental Revolving Increases that Revolving Loans are made on such date in
respect thereof) shall not exceed 3.50:1.00;


(viii)in the event that any excess cash flow prepayment requirement is added for
the benefit of any Incremental Term Loans, such excess cash flow prepayment
requirement shall similarly be made applicable to the existing Term Loans on a
pro rata basis between the Term Loans and such Incremental Term Loans; and


(ix)the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that any Incremental Revolving Increase pursuant to this
Section 2.06, when originally made, is included in each Borrowing of
Multicurrency Revolving Loans or US Revolving Loans, as the case may be, on a
pro rata basis, and the Company agrees that Section 2.06 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.


Each Incremental Term Loan or Incremental Revolving Increase shall be made as of
the relevant Incremental Closing Date upon receipt by the Administrative Agent,
on or prior to 10:00 a.m., New York City time, on such Incremental Closing Date,
of (A) a certificate of a duly authorized officer of the Company stating that
the conditions with respect to such Incremental Term Loans or Incremental
Revolving Increase, as applicable, under this paragraph (d) have been or, in the
case of clause (vii) with respect to the 2016 Term Loan, will be satisfied and
(B) an agreement, in form and substance reasonably satisfactory to the Company
and the Administrative Agent, duly executed by each applicable Incremental
Lender and the Company and acknowledged by the Administrative Agent (each such
agreement,





--------------------------------------------------------------------------------





an “Incremental Agreement”). Upon the Administrative Agent’s receipt of a fully
executed agreement from each Incremental Lender referred to in clause (B) above,
together with the certificate referred to in clause (A) above, each Incremental
Term Lender or Incremental Revolving Lender, as applicable, shall make its
portion of the Incremental Term Loans or its proportionate share of the
outstanding Revolving Loans, as applicable, to be made by it hereunder on the
applicable Incremental Closing Date by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Incremental Term Lenders or Incremental
Revolving Lenders, as applicable. The Company shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.13) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised US Revolving Percentages and/or Multicurrency Revolving
Percentages arising from any nonratable increase in the Revolving Commitments
under this Section. The Administrative Agent will make such Incremental Term
Loans or Incremental Revolving Increase, as applicable, available to the Company
or repayments of the previously existing Revolving Loans, as determined by the
Company, by promptly crediting the amounts so received, in like funds, to an
account of the Company maintained with the Administrative Agent in New York City
and designated by the Company.
Section 2.07.    Repayment of Loans; Evidence of Debt.


a.Repayment of Revolving Loans. Each Borrower hereby unconditionally promises to
pay on the Termination Date to the Administrative Agent for account of the
Revolving Lenders the outstanding principal amount of the Revolving Loans made
to it.


b.Repayment of Closing Date Term Loans. (i) The Company hereby unconditionally
promises to pay to the Administrative Agent for account of each Closing Date
Term Lender the Closing Date Term Loan of each Closing Date Term Lender in
consecutive quarterly installments on each Quarterly Date after the Closing Date
(commencing with the first full Fiscal Quarter ending after the Closing Date),
each of which shall be in an amount equal to such Closing Date Term Lender’s
Closing Date Term Percentage, multiplied by the amount set forth below opposite
such installment (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.08); provided that the final installment shall be on the date that is
the fifth anniversary of the Closing Date:





--------------------------------------------------------------------------------





Installment
Principal Amount
1
$10,625,000
2
$10,625,000
3
$10,625,000
4
$10,625,000
5
$10,625,000
6
$10,625,000
7
$10,625,000
8
$10,625,000
9
$21,250,000
10
$21,250,000
11
$21,250,000
12
$21,250,000
13
$31,875,000
14
$31,875,000
15
$31,875,000
16
$31,875,000
17
$31,875,000
18
$31,875,000
19
$31,875,000
Fifth Anniversary of the Closing Date
The remaining balance of the Closing Date Term Loan.



(ii)    The Company hereby unconditionally promises to pay to the Administrative
Agent for account of each 2016 Term Lender the 2016 Term Loan of each 2016 Term
Lender in consecutive quarterly installments on each Quarterly Date after the
First Amendment Effective Date (commencing with the first full Fiscal Quarter
ending after the First Amendment Effective Date), each of which shall be in an
amount equal to such 2016 Term Lender’s 2016 Term Percentage, multiplied by the
amount set forth below opposite such installment (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.08); provided that the final installment shall
be on the date that is the fifth anniversary of the Closing Date:





--------------------------------------------------------------------------------





Installment
Principal Amount
1
$6,562,500
2
$6,562,500
3
$6,562,500
4
$6,562,500
5
$13,125,000
6
$13,125,000
7
$13,125,000
8
$13,125,000
9
$19,687,500
10
$19,687,500
11
$19,687,500
12
$19,687,500
13
$19,687,500
14
$19,687,500
15
$19,687,500
Fifth Anniversary of the Closing Date
The remaining balance of the 2016 Term Loan.



c.Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.


d.Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, whether such Loan is a Multicurrency Revolving Loan, a US
Revolving Loan or a Term Loan, the Type thereof, the currency thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.


e.Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay Loans made to it in accordance with the terms of this Agreement.


f.Promissory Notes. Any Lender may request that Loans made by it be evidenced by
a promissory note (each a “Note” and collectively the “Notes”). In such event,
each applicable Borrower shall prepare, execute and deliver to such Lender one
or more promissory notes, as applicable, payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee and its registered assigns).


Section 2.08.    Prepayment of Loans.


a.Optional Prepayments. Each Borrower shall have the right at any time and from
time to time to prepay any Borrowing to it in whole or in part, subject to the
requirements of this Section.


b.Mandatory Prepayments: Incurrence of Indebtedness. If any Indebtedness shall
be issued or incurred by any Loan Party (excluding any Indebtedness issued or
incurred in accordance with Section 7.01),





--------------------------------------------------------------------------------





an amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans.


c.Mandatory Prepayments: Asset Sales; Recovery Events. If on any date any Loan
Party shall receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof within
five Business Days of the date of receipt of such Net Cash Proceeds, such Net
Cash Proceeds shall be applied on a date not more than five Business Days after
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans;
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans.


d.Currency Exchange Fluctuations. Multicurrency Revolving Loans shall be prepaid
as necessary at any time when currency exchange fluctuations cause (i) the total
Multicurrency Revolving Credit Exposure at such time to exceed the total amount
of the Multicurrency Revolving Commitments or (ii) the total Revolving Credit
Exposure at such time to exceed the total amount of the Revolving Commitments.


e.Notices, Etc. Each Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment by it hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that (A) if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.06, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06 and (B)
partial prepayments of (x) Term Loans shall be in an aggregate principal amount
of $1,000,000 or whole multiple thereof or (y) Revolving Loans shall be in an
aggregate principal amount of $1,000,000 (or Multicurrency Equivalent) or a
larger multiple of $500,000 (or Multicurrency Equivalent). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount such that the remaining Borrowing would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing; provided that amounts to be applied in
connection with prepayments of Loans shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans (and if more than one Interest Period is
applicable to such Eurocurrency Loans, to the Eurocurrency Loans with the least
number of days remaining in the Interest Period applicable thereto and ending
with the Eurocurrency Loans with the most number of days remaining in the
Interest Period applicable thereto, in each case, subject to Section 2.13);
provided, further, that prepayments of Term Loans pursuant to this Section 2.08
shall be applied to installments thereof as directed by the Company (subject to
Section 2.13). Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.


f.Prepayment Account. At the option of the applicable Borrower, amounts to be
applied to prepay Eurocurrency Loans shall, if such prepayment would not occur
on the last day of the relevant Interest Period, be deposited in the Prepayment
Account (as defined below). The Administrative Agent shall apply any cash
deposited in the Prepayment Account to prepay the relevant Eurocurrency Loans on
the last day of the respective Interest Periods therefor (or, at the direction
of such Borrower, on any earlier date). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by a Borrower with the
Administrative Agent. The Administrative Agent will, at the request of the
applicable Borrower, invest amounts on deposit in its Prepayment Account in Cash
Equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurocurrency Loans to be prepaid, provided that (i) the Administrative
Agent shall not be required to make any investment that, in its sole judgment,
would require or cause the Administrative Agent to be in, or would result in
any, violation of any applicable law or regulation, (ii) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing
and (iii) all amounts in such Prepayment Account shall be





--------------------------------------------------------------------------------





deemed Collateral for purposes hereof. The applicable Borrower shall indemnify
the Administrative Agent for any losses relating to the investments so that the
amount available to prepay Eurocurrency Loans on the last day of the applicable
Interest Periods therefor is not less than the amount that would have been
available had no investments been made. Other than any interest earned on such
investments, the Prepayment Accounts shall not bear interest. Interest or
profits, if any, on such investments shall be deposited and reinvested and
disbursed as described above. If the maturity of the Loans has been accelerated
pursuant to Article VIII, the Administrative Agent shall apply amounts on
deposit in the Prepayment Accounts to prepay the applicable Eurocurrency Loans.


g.Secured Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Company’s or its Subsidiary’s
obligation to continue to make payments under any Secured Hedging Agreement,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Secured Hedging Agreement.




Section 2.09.    Fees.


a.2016 Term Loan Commitment Fee. The Company agrees to pay to the Administrative
Agent for account of each 2016 Term Lender a commitment fee (the “2016 Term
Commitment Fees”), which shall accrue at a rate per annum equal to the
Applicable Rate on the actual daily unused amount of the 2016 Term Commitment of
such 2016 Term Lender during the period from and including the date that is 30
days after the First Amendment Effective Date to but excluding the earliest of
the date (i) such 2016 Term Commitment terminates, (ii) the 2016 Term Loan is
funded and (iii) the end of the 2016 Term Availability Period. Accrued 2016 Term
Commitment Fees shall be payable on each Quarterly Date and on the earliest of
the date (i) such 2016 Term Commitment terminates, (ii) the 2016 Term Loan is
funded and (iii) the end of the 2016 Term Availability Period, commencing on the
first such date to occur after the First Amendment Effective Date. All 2016 Term
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).


b.Revolving Commitment Fee. The Company agrees to pay to the Administrative
Agent for account of each Revolving Lender a commitment fee (the “Revolver
Commitment Fees”), which shall accrue at a rate per annum equal to the
Applicable Rate on the actual daily unused amount of the Revolving Commitment of
such Revolving Lender during the period from and including the Closing Date to
but excluding the earlier of the date such Revolving Commitment terminates and
the Termination Date. Accrued Revolver Commitment Fees shall be payable on each
Quarterly Date and on the earlier of the date the Revolving Commitment
terminates and the Termination Date, commencing on the first such date to occur
after the Closing Date. All Revolver Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


c.Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent per the
Administrative Agent Fee Letter.


d.Payment of Fees. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Commitment Fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.


Section 2.10.    Interest; Retroactive Adjustments of Applicable Rate.


a.ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.







--------------------------------------------------------------------------------





b.Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the Interest Period for such Borrowing plus the Applicable Rate.


c.Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any Reimbursement Obligation or any fee or other amount
payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of the
Loans, 2% plus the rate otherwise applicable to such Loan as provided above or
(ii) in the case of any other amount (including, without limitation, any
Reimbursement Obligation), 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.


d.Payment of Interest. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan under the Revolving Facility prior to the Termination Date or any
other date on which the Revolving Commitments are terminated), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.


e.Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and (ii) interest on Eurocurrency Loans denominated in Pounds shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


f.Retroactive Adjustments. If, as a result of any restatement of or other
adjustment to the financial statements of the Company and its Subsidiaries or
for any other reason, it is determined that (i) the Total Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Company shall immediately (unless a later date is
agreed upon by the Administrative Agent in its sole discretion) and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under any provision of this
Agreement to payment of any Obligations hereunder at the rate set forth in
Section 2.10(c) above or under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.


Section 2.11.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurocurrency Borrowing:


a.the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or







--------------------------------------------------------------------------------





b.the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent any request by a Borrower for a Eurocurrency Loan of the affected type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Loan of the affected type or in the affected currency, pursuant to Sections 2.03
and 2.05, shall be deemed rescinded; provided that in the circumstances giving
rise to such notice affect only one currency, then Eurocurrency Loans in another
currency shall be permitted.
Section 2.12.    Increased Costs.


a.Increased Costs Generally. If any Change in Law shall:


i.impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate); or


ii.subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes and Excluded
Taxes); or


iii.impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit or any Eurocurrency Loan made,
issued or participated in, as the case may be, by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or, in the case of (ii),
any Loans) (or of maintaining its obligation to make any such Loan), or issuing
or participating in any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
b.Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans or Letters of Credit made, issued or participated in by such Lender, as
the case may be, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


c.Certificates from Lenders. A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the applicable Borrower or the Company, as applicable, and shall be
conclusive absent manifest error. The applicable Borrower or the Company, as
applicable, shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.


d.Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the applicable
Borrower or the Company, as applicable, shall not be required to compensate a





--------------------------------------------------------------------------------





Lender pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender notifies such Borrower
or the Company, as applicable, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.




Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(e) and is
revoked in accordance herewith), or (d) the assignment of any Eurocurrency Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Company pursuant to Section 2.16, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted Eurocurrency Rate for the relevant currency for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits in such currency from other
banks in the eurocurrency market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.


Section 2.14.    Taxes.


a.Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes; provided that if, as
determined in good faith by the applicable Withholding Agent, any Indemnified
Taxes are required to be withheld from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.


b.Payment of Other Taxes. In addition, the applicable Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.


c.Indemnification by the Borrowers. The applicable Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for such demand and computation of
the amount of such payment or liability delivered to the applicable Borrower by
a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.







--------------------------------------------------------------------------------





d.Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by the applicable Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or, if no official receipt is issued by the
relevant Governmental Authority after payment has occurred, other documents
evidencing or informing the Administrative Agent of such payment reasonably
satisfactory to the Administrative Agent.


e.Indemnity. Each Lender shall indemnify, (x) the Administrative Agent against
any Indemnified Taxes attributable to such Lender (but only to the extent that
the applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the applicable
Borrower to do so), (y) the Administrative Agent and the Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.04(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or a Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (e).


f.Forms and Other Information.


i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding, if applicable, under the law of the jurisdiction in
which any Borrower is located, or is entitled to an exemption from withholding
Tax or backup withholding, if applicable, under any applicable income tax treaty
or convention with respect to payments under this Agreement shall deliver to
such Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Borrower or then
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate (which for the avoidance of doubt includes any
documentation or information necessary to prevent withholding Taxes imposed
under FATCA), provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.


ii.Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:
A.any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


i.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest





--------------------------------------------------------------------------------





under any Loan Document, properly completed and duly executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, if applicable and (y) with respect to any other applicable
payments under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business
profits,” “other income” or other article of such tax treaty, if applicable;


ii.a properly completed and duly executed originals of IRS Form W-8ECI;


iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and duly executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or


iv.to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by
properly completed and duly executed IRS Forms W-8ECI, IRS Forms W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Forms W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), properly completed and duly executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and


D.Without limiting the generality of the foregoing, if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA





--------------------------------------------------------------------------------





or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the Closing Date.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. For purposes of subsection (f)
of this Section 2.14, the term “Lender” also includes the Issuing Lender and the
Administrative Agent.
g.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


a.Payments by the Borrowers. The applicable Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim; provided that if a new Revolving Loan is to be made by any
Revolving Lender on a date the applicable Borrower is to repay any principal of
an outstanding Revolving Loan of such Lender in the same currency, such Lender
shall apply the proceeds of such new Loan to the payment of the principal to be
repaid and only an amount equal to the difference between the principal to be
borrowed and the principal to be repaid shall be made available by such
Revolving Lender to the Administrative Agent as provided in Section 2.04 or paid
by such Borrower to the Administrative Agent pursuant to this paragraph, as the
case may be. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent as follows, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly
to the Persons entitled thereto in accordance with the appropriate payment
instructions listed on Schedule IX. The Administrative Agent shall distribute
any such payments received by it for account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars or the
applicable Multicurrency, as applicable.


b.Application of Insufficient Payments. If at any time insufficient funds are
paid by or on behalf of any Borrower and received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due from such Borrower hereunder, such funds shall be applied (after giving
effect to any foreign exchange transactions deemed reasonably necessary by the
Administrative Agent for such purpose,





--------------------------------------------------------------------------------





with the cost thereof being for the account of the applicable Borrower paid by
or on behalf of any Borrower and) (i) first, to pay interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties, with the costs of any required currency conversions
under this Section 2.15(b) and Section 2.15(d) being for the account of the
Company and deducted from the relevant funds and with such costs of each such
conversion being the costs then being customarily charged by the Administrative
Agent for conversions of similar amounts between the relevant currencies.


c.Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing shall be made from the relevant Lenders, each payment of Commitment
Fees under Section 2.09 shall be made for account of the relevant Lenders and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.06 shall be applied to the respective Revolving Commitments of the
relevant Lenders, pro rata according to their respective Term Percentages, US
Revolving Percentages or Multicurrency Revolving Percentages or their respective
shares of any Incremental Facility, as the case may be; (ii) (A) each Term
Borrowing shall be allocated pro rata among the Term Lenders according to the
amounts of their respective Term Percentages or their respective shares of any
Incremental Facility or their respective Term Loans under the applicable
Facility (in the case of continuations of Term Loans) and (B) each Revolving
Borrowing shall be allocated pro rata among the Revolving Lenders according to
the amounts of their respective US Revolving Percentages or Multicurrency
Revolving Percentages (in the case of the making of Revolving Loans), or their
respective Revolving Loans (in the case of conversions and continuations of
Revolving Loans) as applicable; (iii) (A) each payment or prepayment of
principal of Term Loans shall be made for account of the Term Lenders pro rata
in accordance with the respective unpaid principal amounts of the Term Loans
held by them under the applicable Facility; provided that any prepayment of the
Term Loans under Section 2.08(a), (b) or (c) shall be applied on a pro rata
basis to all Term Loans currently outstanding and (B) each payment or prepayment
of principal of Revolving Loans shall be made for account of the applicable
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them and (iv) (A) each payment of
interest on Term Loans by the Company shall be made for account of the Term
Lenders pro rata in accordance with the amounts of interest on the Term Loans
under the applicable Facility then due and payable to such Term Lenders and (B)
each payment of interest on Revolving Loans shall be made for account of the
applicable Revolving Lenders pro rata in accordance with the amounts of interest
on the Revolving Loans then due and payable to such Revolving Lenders.


d.Sharing of Payments by Lenders. Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or its interest in any
reimbursement obligations on account of Letters of Credit resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and interests in reimbursement obligations and accrued interest thereon
then due than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or interests in reimbursement obligations of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and interests in
reimbursement obligations; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or interests in
reimbursement obligations to any assignee or participant, other than to the
Company or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct





--------------------------------------------------------------------------------





creditor of such Borrower in the amount of such participation. All payments by
Lenders under this paragraph (d) shall be made through the Administrative Agent,
which is authorized to effect such foreign exchange transactions as it deems
reasonably necessary to facilitate such payments, with the cost of any such
transactions to be for the account of the applicable Borrower.


e.Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate (or, in the case of a payment in a Multicurrency other than
Dollars, the Multicurrency Overnight Rate minus the Applicable Rate then in
effect with respect to Eurocurrency Loans).


2.16.    Mitigation Obligations; Replacement of Lenders.


a.Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.12, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans, or its Loans to such
Borrower, hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The applicable Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


b.Replacement of Lenders. If (i) any Lender requests compensation under Section
2.12, (ii) any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.14, (iii) any Lender is a Dissenting Lender or (iv) any Lender is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (w)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (x) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(y) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments and
(z) a Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that, if the Lender required to make
such assignment does not execute an Assignment and Assumption and assign all of
its interests, rights and obligations under this Agreement (in accordance with
and subject to the restrictions contained in Section 10.04) within one Business
Day of such notice described in the preceding sentence, an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee,
and that the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective.





--------------------------------------------------------------------------------







Section 2.17.    Extension and Amendments.


a.Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.15(c) (which provisions shall not be applicable to this
Section 2.17)) or any other Loan Document, pursuant to one or more offers made
from time to time by the Company to all Lenders of a particular Facility on a
pro rata basis (“Extension Offers”), the Company is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Termination Date of
each such Lender’s Term Loans or its Revolving Commitment, as applicable, and to
otherwise modify the terms of such Lender’s Term Loans or Revolving Commitment
pursuant to the terms of the relevant Extension Offer (including increasing the
interest rate or fees and/or modifying the amortization schedule in respect
thereof); provided that


i.no Default shall have occurred and be continuing on the effective date of any
such Extension Offer or shall result therefrom;


ii.the representations and warranties of the Company set forth in Article IV
shall be true and correct in all material respects (or all respects to the
extent otherwise qualified by a materiality threshold) on and as of such
effective date as if made on such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and


iii.in the case of an Extension Offer in respect of Term Loans, such Lender’s
Term Loans after giving effect to such Extension Offer shall have a weighted
average life to maturity which is no shorter than that of such Term Loans prior
thereto.


Any such extension (an “Extension”) agreed to between the Company and any Lender
(an “Extending Lender”) will be established under this Agreement upon receipt by
the Administrative Agent of (i) a certificate of a duly authorized officer of
the Company stating that the condition with respect to such Extension Offer
under this paragraph (a) have been satisfied and (ii) an agreement, in form and
substance reasonably satisfactory to the Company and the Administrative Agent
duly executed by each Lender accepting such Extension Offer and the Company and
acknowledged by the Administrative Agent (each such agreement, an “Extension
Agreement”).
Except as to interest rates, fees, amortization, required prepayment dates (with
respect to an Extended Term Loan) and Final Maturity Date (which shall be
determined by the Company and set forth in the Extension Offer), the terms
applicable to the Term Loans (“Extended Term Loans”) or Revolving Commitments
(“Extended Revolving Commitments”) covered by any such Extension Agreement shall
have the same terms as the Term Loans or the Revolving Commitments, as the case
may be, not covered thereby. For the avoidance of doubt, Extended Term Loans and
Extended Revolving Commitments will be secured and guaranteed with the other
Loans on a pari passu basis and will be entitled to prepayments and voting
rights on the same basis as the Term Loans and Revolving Commitments, as
applicable, not covered by the applicable Extension Agreement. Upon the
effectiveness of any Extension Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans or the Extended Revolving Commitments, as applicable.
Each Extension Agreement shall be furnished to the other parties hereto.
b.Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Company shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.


c.In connection with any Extension of any Revolving Commitments, (i) on any
Termination Date, the participating interests of the non-extending Revolving
Lenders in the continuing Letters of Credit





--------------------------------------------------------------------------------





shall be reallocated to the extending Revolving Lenders ratably in proportion to
their Extended Revolving Commitments (without regard to whether or not the
conditions in Section 5.02 can then be satisfied but subject to such Extended
Revolving Commitments then being in effect) to the extent of the unused portions
of such Extended Revolving Commitments and (ii) on such Termination Date, to the
extent the participating interests of the non-extending Revolving Lenders in the
Letters of Credit are not then reallocated pursuant to the foregoing clause (i),
the Company shall provide to the Issuing Lender cash collateral or a
back-to-back letter of credit in respect of the non-reallocated portion. If, for
any reason, such cash collateral or back-to-back letter of credit is not
provided or, as a result of the condition contained in the first parenthetical
clause of clause (i) of the preceding sentence, the reallocation contemplated by
said clause (i) does not occur, the non-extending Revolving Lenders shall
continue to be responsible for their participating interests in the Revolving
Letters of Credit. After each Termination Date, the L/C Commitment shall be as
agreed with the Revolving Lenders having Extended Revolving Commitments. The
actual or contingent participating interests of the Revolving Lenders in Letters
of Credit shall at all times be allocated ratably to all Revolving Lenders,
whether extending or non-extending, having Revolving Commitments then in effect.


Section 2.18.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


a.fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.09(b);


b.the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02),
and such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.02;


c.if any L/C Obligation exists at the time a US Revolving Lender becomes a
Defaulting Lender then:
i.all or any part of such L/C Obligation shall be reallocated among the
non-Defaulting Lenders in accordance with their respective US Revolving
Percentage but only to the extent (x) the sum of all non-Defaulting Lenders’ US
Revolving Credit Exposures plus such Defaulting Lender’s US Revolving Percentage
of such L/C Obligation does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 5.02 are
satisfied at such time;


ii.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
US Revolving Percentage of such L/C Obligation (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Article VIII for so long as such amount is outstanding;


iii.if the Company cash collateralizes any amount of such Defaulting Lender’s US
Revolving Percentage of an L/C Obligation pursuant to clause (ii) above, the
Company shall not be required to pay any fees to such Defaulting Lender pursuant
to Section 3.03(a) with respect to such amount during the period such amount is
cash collateralized;


iv.if all or any part of an L/C Obligation is reallocated among the
non-Defaulting Lenders pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 2.09(b) and Section 3.03(a) shall be
adjusted in accordance with such non-Defaulting Lenders’ US Revolving
Percentage; and







--------------------------------------------------------------------------------





v.if any Defaulting Lender’s US Revolving Percentage of an L/C Obligation is
neither cash collateralized nor reallocated pursuant to this Section 2.18(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Commitment Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s US Revolving Commitment that was utilized by such L/C Obligation) and
letter of credit fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s US Revolving Percentage of such L/C Obligation shall be
payable to the Issuing Lender until such amount is cash collateralized and/or
reallocated.


d.subject to the last sentence of this Section 2.18, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.15(d) but excluding Section 2.16(b))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Letter of Credit, (iv) fourth, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (viii), that if such payment is (A) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letters of Credit in which a Defaulting Lender has funded its
participation obligations and (B) made at a time when the conditions set forth
in Section 5.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans or reimbursement
obligations owed to any Defaulting Lender.


In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and fulfill its
reimbursement obligations in respect of Letters of Credit as the Administrative
Agent and Issuing Lender shall determine may be necessary in order for such
Lender to hold such Loans and reimbursement obligations in respect of Letters of
Credit in accordance with its US Revolving Percentages or Multicurrency
Revolving Percentages, as applicable.
In addition to the foregoing provisions of this Section 2.18, if any Lender
becomes a Defaulting Lender, then the Company may (in the event that the Company
does not require such Defaulting Lender to assign and delegate its interest,
rights and obligations under this Agreement in accordance with Section 2.16(b)),
on 10 Business Days’ prior written notice to the Administrative Agent and such
Lender, terminate the Commitment of such Lender and repay all obligations of any
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date.
Section 2.19.    Foreign Subsidiary Borrower. The Company may designate any
Subsidiary that is (i) a Wholly Owned Subsidiary of the Company and (ii) a
Foreign Subsidiary, as an additional Foreign Subsidiary Borrower upon 10
Business Days’ notice (or shorter notice if acceptable to the Administrative
Agent) to the Administrative Agent





--------------------------------------------------------------------------------





and the Lenders (such notice to include the name, primary business address and
tax identification number of such proposed Foreign Subsidiary Borrower). Upon
proper notice and receipt by the Administrative Agent of such documents and
legal opinions as the Administrative Agent in consultation with all the Lenders
may reasonably request (including a legal opinion as to withholding Taxes
applicable with respect to any payment made by such Subsidiary) and subject to
the Administrative Agent’s determining in consultation with all the Lenders that
designating such Subsidiary as a Foreign Subsidiary Borrower would not cause any
Lender to suffer any economic, legal or regulatory disadvantage (it being
understood and agreed that no Lender shall be deemed to suffer any such
disadvantage on account of any withholding Tax being applicable to any payment
made by such Subsidiary to the extent that the applicable Loan Parties agree to
treat any such withholding Tax as an Indemnified Tax, in which case no such
legal opinion as to withholding Tax shall be required), such Subsidiary shall be
a Foreign Subsidiary Borrower and a party to this Agreement and the other Loan
Documents. A Subsidiary shall cease to be a Foreign Subsidiary Borrower
hereunder at such time the Company gives at least 10 Business Days’ prior notice
(or shorter notice if acceptable to the Administrative Agent) to the
Administrative Agent and the Lenders of its intention of terminating such
Subsidiary as a Foreign Subsidiary Borrower, provided that any such termination
shall not be effective and such Subsidiary shall remain a Foreign Subsidiary
Borrower until such time as Loans to such Foreign Subsidiary Borrower and
accrued interest thereon and all other amounts then due from such Foreign
Subsidiary Borrower have been paid in full. Notwithstanding anything herein or
in any other Loan Document to the contrary, in no event will any Foreign
Subsidiary Borrower be obligated or otherwise liable for any Term Loans,
Revolving Loans or other Obligations of any nature of the Company or any other
Loan Party’s guaranty of such Obligations of the Company.


ARTICLE III


LETTERS OF CREDIT


Section 3.01.    L/C Commitment.


a.Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the other US Revolving Lenders set forth in Section 3.04(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Company or any of its Subsidiaries on any Business Day during the Revolver
Availability Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the total US Revolving
Credit Exposures would exceed the total US Revolving Commitments. Each Letter of
Credit shall be issued under the US Revolving Commitments, (ii) be denominated
in Dollars or a Multicurrency other than Dollars and (iii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the then latest Termination Date
applicable to the US Revolving Facility, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions under the US Revolving Commitments hereof.


b.The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it,
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally, (iii) except as
otherwise agreed by the Administrative Agent and the Issuing Lender, such Letter
of Credit is in an initial stated amount less





--------------------------------------------------------------------------------





than $100,000, in the case of a commercial Letter of Credit, or $500,000, in the
case of a standby Letter of Credit, (iv) except as otherwise agreed by the
Administrative Agent and the Issuing Lender, the Letter of Credit is to be
denominated in a currency other than Dollars or a Multicurrency or (v) the
Issuing Lender does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; provided that in the
case of clause (ii) the Company may request for JPMorgan Chase Bank, N.A. to be
designated as an Issuing Lender hereunder and such designation shall be
effective upon acceptance by JPMorgan Chase Bank, which acceptance shall be
deemed provided unless it violates one or more policies of JPMorgan Chase Bank,
N.A.


Section 3.02.    Procedure for Issuance of Letter of Credit. The Company may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender (with a copy to the Administrative Agent) at
its address for notices specified herein an Application therefor not later than
1:00 p.m. New York City time at least two Business Days (or such later date and
time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the Issuing Lender, by personal delivery or by any other
means acceptable to the Issuing Lender. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures, calculate the Multicurrency Equivalent
of such Letter of Credit if it is to be denominated in a currency other than
Dollars and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Company. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Company promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).


Section 3.03.    Fees and Other Charges.


a.The Company will pay a fee on all outstanding Letters of Credit at a per annum
rate equal to the Applicable Rate then in effect with respect to Eurocurrency
Loans under the US Revolving Facility, shared ratably among the Revolving
Lenders and payable on each Quarterly Date and on the earlier of the date the
Revolving Commitments terminate and the Termination Date, commencing on the
first such date to occur after the issuance date. In addition, the Company shall
pay to the Issuing Lender for its own account a fronting fee of 0.25% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable on each
Quarterly Date and on the earlier of the date the Revolving Commitments
terminate and the latest Termination Date, commencing on the first such date to
occur after the issuance date.


b.In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.


Section 3.04.    L/C Participations.


a.The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
such L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s US Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each such
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Company in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to the
Administrative Agent or the Issuing Lender upon demand at the





--------------------------------------------------------------------------------





Administrative Agent’s address for notices specified herein an amount equal to
such L/C Participant’s US Revolving Percentage of the amount that is not so
reimbursed (or is so returned). Each such L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


b.If any amount required to be paid by any L/C Participant to the Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender through the Administrative
Agent on demand an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.04(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the US Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.


c.Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.04(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.


Section 3.05.    Reimbursement Obligations of the Company. If any draft is paid
under any Letter of Credit, the Company shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 1:00 p.m., New York City time, on (i) the Business Day
that the Company receives notice of such draft, if such notice is received on
such day prior to 10:00 a.m., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Company
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in the currency in which such Letter
of Credit is denominated and in immediately available funds. If the Company
fails to so reimburse the Issuing Lender by such time, the Administrative Agent
shall within two Business Days thereof notify each L/C Participant (with a copy
to the Company) of the honor date, the amount of the unreimbursed drawing and
the amount of such L/C Participant’s US Revolving Percentage thereof. Upon such
notice, if such Letter of Credit is denominated in a currency other than
Dollars, the Administrative Agent shall convert unpaid payment to Dollars using
a spot exchange rate as reasonably determined by the Issuing Lender and set
forth in such notice. For the avoidance of doubt, any payment by any L/C
Participant shall be made in Dollars, irrespective of the currency of the
underlying Letter of Credit. Upon such notice, the Company shall be deemed to
have requested an ABR Borrowing to be disbursed on the honor date in an amount
equal to the unreimbursed drawing, without regard to the minimum and multiples
specified in Section 2.02(c) for the principal amount of ABR Loans, without the
need for a Borrowing request but subject to the Revolving Credit Exposure and
Revolving Commitments limitations set forth in Section 2.01(a) and the
conditions set forth in Section 5.02. Interest shall be





--------------------------------------------------------------------------------





payable on any unpaid amount owing by the Company under this Section 3.05 from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.10(a) and (y) thereafter, Section 2.10(c).


Section 3.06.    Obligations Absolute. The Company’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Company may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person, including waiver by the Issuing Lender of
any requirement that exists for the Issuing Lender’s protection and not the
protection of the Company or any waiver by the Issuing Lender which does not in
fact materially prejudice the Company, honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft and any payment made by the Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable. The Company also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Company’s Reimbursement Obligations
under Section 3.05 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company and any beneficiary of any Letter of Credit
or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of the Company against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Company agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Company and
shall not result in any liability of the Issuing Lender to the Company.


Section 3.07.    Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Company of the date and amount thereof. The responsibility of the Issuing Lender
to the Company in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.


Section 3.08.    Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.


Section 3.09.    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit. The Company hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.


Section 3.10.    Applicability of ISP and UCP. Unless otherwise expressly agreed
by the Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Company for, and the Issuing Lender’s rights and remedies against the
Company shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.





--------------------------------------------------------------------------------







Section 3.11.    Role of the Issuing Lender. Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable or responsible for any of the matters described
in Section 3.06; provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the Issuing
Lender, and the Issuing Lender may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
Issuing Lender’s willful misconduct or gross negligence or the Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Lenders that (i) as of the Closing
Date and (ii) as of any other date such representations and warranties must be
made hereunder:
Section 4.01.    Organization; Powers; Subsidiaries. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite organizational power and
authority to carry on its business as now conducted in all material respects and
(b) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required. Each Loan Party has all requisite organizational
power and authority to enter into the Loan Documents to which it is a party and
to carry out the Transactions. All of the Subsidiaries of the Company as of the
Closing Date are identified in Schedule IV annexed hereto (which Schedule IV
sets forth the exact legal name and jurisdiction of incorporation or
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party) and an identification of
each Excluded Subsidiary as of the Closing Date has been so designated on said
Schedule.


Section 4.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate, limited liability company or
other organizational powers and have been duly authorized by all necessary
corporate, limited liability company or other organizational and, if required,
by all necessary shareholder or member action. This Agreement has been, and each
other Loan Document will be, duly executed and delivered by the applicable Loan
Party and constitutes





--------------------------------------------------------------------------------





(or, when executed and delivered by the applicable Loan Party, will constitute)
a legal, valid and binding obligation of the applicable Loan Party, enforceable
against the applicable Loan Party in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


Section 4.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Loan
Party is a party (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect or are
immaterial, and (ii) any filings which are necessary to perfect the security
interests created under the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any other Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture or other material agreement or instrument binding upon the Company,
any other Loan Party or any material assets of any Loan Party, or give rise to a
right thereunder to require any payment to be made by any such Person, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Company or any of its Subsidiaries other than the Liens created under the
Collateral Documents in favor of Collateral Agent on behalf of Secured Parties.


Section 4.04.    Financial Condition; No Material Adverse Change


a.The Company has heretofore furnished to the Lenders the audited consolidated
balance sheet of the Company and its Subsidiaries for the fiscal years ended
December 31, 2013 and December 31, 2014, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for each such
fiscal year of the Company and its Subsidiaries, including the notes thereto,
each prepared in accordance with GAAP applied on a consistent basis.


b.Since December 31, 2014, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.


Section 4.05.    Properties.


a.Property Generally. Each of the Company and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 7.02 and except for
minor defects in title that do not interfere in any material respect with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. Schedule VII hereto sets forth all Real
Property owned by any Loan Party and located in the United States with a value,
as of the Closing Date or the end of any Fiscal Quarter, as applicable, in
excess of $10,000,000.


b.Intellectual Property. Each of the Company and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof and the
conduct of the Company and its Subsidiaries’ businesses does not infringe upon
the rights of any other Person, except for any such defects or infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


Section 4.06.    Litigation and Environmental Matters.


a.Actions, Suits and Proceedings. There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries (i) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that could reasonably be expected to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.







--------------------------------------------------------------------------------





b.Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


Section 4.07.    Compliance with Laws and Agreements.


Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Loan Party, nor any Subsidiary, nor, to the knowledge of a
Responsible Officer of the Loan Parties and their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or (c) operated, located,
organized or resident in a Designated Jurisdiction.
Section 4.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to
registration under, the Investment Company Act of 1940.


Section 4.09.    Taxes, Etc. The Company and its Subsidiaries have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


Section 4.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


Section 4.11.    Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading as of the date made;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that such
projections may vary from actual results and that such variances may be
material.


Section 4.12.    Use of Credit. The proceeds of the Loans shall be used (a) to
refinance borrowings under the Existing Credit Agreement and (b) for working
capital, acquisitions and other general corporate purposes; provided that the
2016 Term Loans may also be used to repay indebtedness under the Existing Notes.
Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any Loan hereunder will be used to buy or
carry any Margin Stock in violation of Registration T, U or X of the Board.







--------------------------------------------------------------------------------





Section 4.13.    Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1994, unless flood insurance has been obtained thereafter and is in effect.


Section 4.14.    Matters Relating to Collateral.


(a)Creation, Perfection and Priority of Liens.


(i)The execution and delivery of the Collateral Documents by the Loan Parties
(other than any Foreign Subsidiary Borrower) are effective to create in favor of
the Administrative Agent or Collateral Agent, as the case may be, for the
benefit of the appropriate Secured Parties, as security for the respective
Secured Obligations, a valid and perfected First Priority Lien on all of the
Collateral, and all filings and other actions necessary or desirable to perfect
and maintain the perfection and First Priority status of such Liens have been
duly made or taken and remain in full force and effect, other than the filing or
recording of any UCC financing statements or other Collateral Documents
delivered to the Administrative Agent or Collateral Agent for filing or
recordation (but not yet filed or recorded), any filings, recordings or other
actions that may be necessary or desirable under foreign laws and the periodic
filing of UCC continuation statements in respect of UCC financing statements
filed by or on behalf of the Administrative Agent or Collateral Agent.


(ii)Once executed and delivered pursuant to the terms of Section 6.09(b), each
Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, superior and prior to the rights of all third Persons
(except that the security interest and mortgage lien created on such Mortgaged
Property may be subject to the Permitted Encumbrances related thereto) and
subject to no other Liens (other than Permitted Encumbrances related thereto).


(b)Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for either (i) the pledge or grant by any Loan Party of the Liens
purported to be created in favor of the Administrative Agent or Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by the
Administrative Agent or Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 4.14(a) and except as may be
required by applicable governmental rules in connection with an exercise of
rights or remedies.


(c)Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent or Collateral Agent as contemplated by Section
4.14(a) and filings for Liens permitted hereunder, no effective UCC financing
statement, fixture filing or other instrument similar in effect covering all or
any part of the Collateral is on file in any filing or recording office (except
as may have been filed (i) to secure Indebtedness which is no longer outstanding
and (ii) with respect to commitments to lend which have been terminated).


(d)Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.


(e)Information Regarding Collateral. All information supplied to the
Administrative Agent or Collateral Agent by or on behalf of the Company or any
Subsidiary Guarantor with respect to the Collateral is accurate and complete in
all material respects.







--------------------------------------------------------------------------------





Section 4.15.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or other comparable term) of the Company under and as defined in
the Existing Note Documents governing any Subordinated Indebtedness.


Section 4.16.    Patriot Act; Anti-Corruption Laws. To the extent applicable,
the Company and each of its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended from time to time,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended from time to time) and any
other enabling legislation or executive order relating thereto, and (ii) the
Patriot Act. The Loan Parties and their Subsidiaries have conducted their
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977 and the UK Bribery Act 2010, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.


Section 4.17.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.




ARTICLE V


CONDITIONS


Section 5.01.    Conditions to Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:


a.Loan Documents. Each Borrower, the Administrative Agent, the Issuing Lender
and the Lenders, shall have executed and delivered each Loan Document to which
it is a party.


b.Loan Party Documents. The Company shall, and shall cause each other Loan Party
to, deliver to the Administrative Agent and its counsel the following with
respect to the Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:


i.(A) Certified copies of the certificate or articles of incorporation or other
appropriate organizational documents of such Person, each dated a recent date
prior to the Closing Date or (B) a certification that such organizational
documents have not changed since they were delivered pursuant to the Existing
Credit Agreement;


ii.A good standing certificate from the Secretary of State or similar government
official of its jurisdiction of incorporation or formation;


iii.(A) Copies of the bylaws or similar organizational documents of such Person
certified by such Person’s corporate secretary or an assistant secretary (or the
corporate secretary or an assistant secretary of the Company) as of the Closing
Date or (B) a certification that such organizational documents have not changed
since they were delivered pursuant to the Existing Credit Agreement;


iv.(A) Resolutions of the board of directors or similar governing body of the
Company approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified by the corporate secretary or
an assistant secretary of the Company as being in full force and effect without
modification or amendment and (B) a certification that the resolutions of each
Subsidiary Guarantor delivered in connection with the Existing Credit Agreement
remain in full force and effect without modification or amendment; and


v.Signature and incumbency certificates of the officers of such Person executing
the Loan Documents to which it is a party.


c.Approvals. On or prior to the Closing Date, (i) all necessary material
governmental (domestic and foreign) and material Third Party approvals and/or
consents required to enter into the Loan Documents





--------------------------------------------------------------------------------





and consummate the Transactions shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
Transactions, (ii) there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transactions and (iii) there shall be no actions, suits or
proceedings pending or threatened that could reasonably be expected to affect
the legality, validity or enforceability of this Agreement or any other Loan
Documents.


d.Security Interests in Pledged Collateral. The Administrative Agent shall have
received evidence satisfactory to it that the Company and each Subsidiary
Guarantor shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such registrations, filings
and recordings (other than the filing or recording of items described in clause
(iii) below) that may be necessary or, in the opinion of the Administrative
Agent, reasonably desirable in order to create in favor of Collateral Agent, for
the benefit of Lenders, a valid and (upon such filing and recording) perfected
First Priority security interest in the entire Pledged Collateral. Such actions
shall include the following:


i.delivery to Collateral Agent of accurate and complete updated schedules to the
Guarantee and Collateral Agreement;


ii.to the extent not previously delivered, delivery to Collateral Agent of
pledged notes and/or stock certificates representing all notes and capital stock
included in the Pledged Collateral (which notes and stock certificates shall be
accompanied by irrevocable undated transfer powers or stock powers (as
applicable), duly endorsed in blank and otherwise satisfactory in form and
substance to Collateral Agent);


iii.to the extent not previously delivered, delivery to Collateral Agent of UCC
financing statements with respect to the Collateral under the Guarantee and
Collateral Agreement, for filing in the jurisdiction of organization or
formation of each applicable Loan Party;


iv.(A) searches of UCC filings and IP Collateral in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Collateral Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than permitted by Section 7.02 and (B) tax
lien, judgment and bankruptcy searches;


v.to the extent not previously delivered, delivery to the Collateral Agent of
such customary intellectual property filings as requested by the Collateral
Agent in respect of all federally registered and applied for patents, trademarks
and copyrights owned by the Loan Parties that constitute Collateral and in form
and substance reasonably satisfactory to the Collateral Agent;


vi.evidence that all other actions necessary or, in the reasonable opinion of
Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guarantee and Collateral Agreement have been
taken, and the Guarantee and Collateral Agreement shall be in full force and
effect.


e.Loan Parties. On the Closing Date, the Lenders shall have received a
certificate certifying that, as of the Closing Date, the aggregate value of all
assets of the Company and the Subsidiary Guarantors that are Domestic
Subsidiaries, as certified by a Responsible Officer of the Company, shall be
equal to at least 90% of the value of the Total Domestic Assets.







--------------------------------------------------------------------------------





f.Opinions of Counsel to Loan Parties. The Lenders and their respective counsel
shall have received original executed copies of one or more favorable written
opinions of (i) General Counsel for the Company and (ii) O’Melveny & Myers LLP,
special counsel for the Company and the Subsidiary Guarantors, each dated as of
the Closing Date and setting forth substantially the matters in the opinions
designated in Exhibit D annexed hereto and such other matters as the
Administrative Agent may reasonably request, and the Company hereby requests
such counsel for Loan Parties to deliver such opinions, in each case addressed
to the Administrative Agent and Collateral Agent in their capacities as such,
and each of the Lenders; provided that , it is understood and agreed that the
foregoing opinions shall only be required with respect to Subsidiary Guarantors
domiciled in Delaware or California or otherwise having in excess of 7.5% of
Total Domestic Assets.


g.Solvency Assurances. On the Closing Date, the Lenders shall have received a
financial condition certificate dated the Closing Date, substantially in the
form of Exhibit E annexed hereto and with appropriate attachments demonstrating
that, after giving effect to the consummation of the Transactions, the Company
and its Subsidiaries taken as a whole will be solvent.


h.Fees. The Company shall have paid to the Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date.


i.No Material Adverse Effect. There shall not have occurred any circumstance,
development, event, condition, effect or change since December 31, 2014 that,
individually or in the aggregate has resulted in a Material Adverse Effect.


j.Insurance. To the extent not previously delivered, the Administrative Agent
shall have received copies of insurance policies, declaration pages,
certificates, and endorsements of insurance or insurance binders evidencing
liability, casualty, property, terrorism and business interruption insurance
meeting the requirements set forth herein or in the Collateral Documents.


k.Patriot Act. The Lenders shall have received, to the extent requested, at
least ten Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.


l.Financial Statements. The Lenders shall have received (i) the financial
statements referred to in Section 4.04(a) and (ii) Projections for the Fiscal
Year ending December 31, 2015 through the Fiscal Year ending December 31, 2019.


Section 5.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:


a.the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all material respects (unless already qualified by
materiality, in which case, such representation and warranty shall be true and
correct in all respects) on and as of the date of such Borrowing (or, if any
such representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date);


b.at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing;


c.the Administrative Agent and, if applicable, the Issuing Lender, shall have
received a Borrowing Request, or an Application, as applicable, in accordance
with the requirements hereof;







--------------------------------------------------------------------------------





d.with respect to any proposed Borrowing to any Foreign Subsidiary Borrower, the
Administrative Agent shall have received a satisfactory legal opinion setting
forth substantially the matters in the opinions designated in Exhibit D annexed
hereto except as otherwise agreed by the Administrative Agent and such other
matters as the Administrative Agent may reasonably request with respect to such
Foreign Subsidiary Borrower; and


e.with respect to the 2016 Term Loan, receipt by the Administrative Agent of a
duly completed certificate signed by a duly authorized officer of the Company,
with calculations showing that the conditions under Section 2.06(d)(vii) will be
satisfied on the date of such Borrowing.


Each Borrowing by, and issuance of a Letter of Credit on behalf of, the
Borrowers shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in the preceding
sentence.


ARTICLE VI


AFFIRMATIVE COVENANTS


On and after the Closing Date, until the Commitments have expired or been
terminated, no Letter of Credit remains outstanding and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full (other than any contingent indemnification obligations as
to which no claim has been asserted), the Company covenants and agrees with the
Lenders that:


Section 6.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:


a.within 90 days after the end of each Fiscal Year (or such number of days
within which the Company shall be required to file its Annual Report on Form
10-K for such Fiscal Year with the SEC, with regard to any extension of the
SEC’s filing requirements pursuant to Rule 12b-25 or any applicable successor
rules), (i) the audited consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) the Projections for the immediately following
Fiscal Year;


b.within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such number of days within which the Company
shall be required to file its Quarterly Report on Form 10-Q for such Fiscal
Quarter with the SEC, with regard to any extension of the SEC’s filing
requirements pursuant to Rule12b-25 or any applicable successor rules), the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous Fiscal Year, all certified by a Responsible Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;







--------------------------------------------------------------------------------





c.concurrently with any delivery of financial statements under clause (a) or (b)
of this Section, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit C hereto (A) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (B)
setting forth reasonably detailed calculations demonstrating compliance with
Section 7.09, (C) attaching a schedule setting forth the amount of Restricted
Junior Payments used pursuant to Section 7.05 and the remaining portion
available thereunder and (D) updating Schedules IV and VII hereof and Schedules
5 and 6 to the Guarantee and Collateral Agreement, as applicable;


d.promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;


e.promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if the Company or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Company and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator of sponsor and the Company shall provide copies of such documents
and notices to the Administrative Agent (on behalf of the Lenders) promptly
after receipt thereof; and


f.promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (including
accountants’ letters).


Financial statements and other information required to be delivered pursuant to
Sections 6.01(a), 6.01(b) and 6.01(d) shall be deemed to have been delivered on
the date such statements and information shall have been (i) posted by the
Company on its website on the Internet at the website address www.corelogic.com
or another website address provided by the Company in a written notice to the
Administrative Agent, (ii) posted on a publicly available website maintained by
or on behalf of the SEC for access to documents filed in the EDGAR database (the
“EDGAR Website”) or (iii) posted on behalf of the Company on Syndtrak or similar
site to which the Administrative Agent and all of the Lenders have been granted
access; provided that (x) the Company shall deliver paper copies of such
documents to the Administrative Agent for delivery by the Administrative Agent
to any Lender that requests the Company to deliver such paper copies, until a
written request to cease delivering paper copies is given by such Lender
(through the Administrative Agent) and (y) the Company shall notify the
Administrative Agent of the posting of any such documents and, if requested by
the Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by any Loan Party with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it (through the Administrative Agent) or
maintaining its copies of such documents.


Section 6.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


a.the occurrence of any Default;







--------------------------------------------------------------------------------





b.the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any of
its Affiliates which would reasonably be expected to result in a Material
Adverse Effect;


c.the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000;


d.the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Company or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and


e.any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 6.03.    Existence; Conduct of Business. The Company will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that (a) the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 7.06 or (ii)
the Company from reincorporating in another state of the U.S. as long as (A) the
Company remains liable for all of its obligations under the Loan Documents and
(B) the Company shall provide 30 days’ advance written notice (or shorter notice
if acceptable to the Administrative Agent) to the Administrative Agent and
comply with any reasonable request of the Administrative Agent in respect of
Section 6.09(c) prior to the effectiveness of such reincorporation and (b)
subject to Section 7.06(b), none of the Company or any Loan Party shall be
required to preserve any right or franchise, or the corporate existence of any
Subsidiary, if the board of directors of the Company or such Loan Party shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company or such Loan Party, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company, such
Loan Party or the Lenders.


Section 6.04.    Payment of Obligations. The Company will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


Section 6.05.    Maintenance of Properties. The Company will, and will cause
each other Loan Party to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, in all material respects.


Section 6.06.    Books and Records; Inspection Rights. The Company will, and
will cause each other Loan Party to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each other Loan Party to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs,





--------------------------------------------------------------------------------





finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.


Section 6.07.    Compliance with Laws and Agreements. The Company will, and will
cause each other Loan Party to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


Section 6.08.    Insurance. The Company will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations; provided that the
Company and its Subsidiaries may self-insure to the same extent as other
companies of a similar size engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice. Each such
policy of insurance applicable to the Loan Parties shall (a) name the Collateral
Agent for the benefit of Secured Parties as an additional insured thereunder as
its interests may appear and (b) in the case of each business interruption and
casualty insurance policy, contain a lender loss payable clause or endorsement,
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent for the benefit of Secured Parties as the loss payee thereunder
for any covered loss and provides for at least 30 days prior written notice to
the Collateral Agent of any modification or cancellation of such policy. The
provisions of this Section 6.08 shall be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Documents that require the
maintenance of insurance.


Section 6.09.    Further Assurances; Additional Subsidiary Guarantors;
Additional Collateral.


a.For each new Subsidiary (other than any Excluded Subsidiary) created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (a), shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary), the Company will promptly (but, in any event, within 30
days following any such event (or such extended period of time as agreed by the
Administrative Agent)) notify the Administrative Agent and the Collateral Agent
of such event and (i) cause each such new Subsidiary to execute and deliver to
the Administrative Agent and the Collateral Agent a counterpart of the Guarantee
and Collateral Agreement, (ii) cause (A) the Capital Stock of each such new
Subsidiary that is owned by any Loan Party (other than any Foreign Subsidiary
Borrower), (B) the Capital Stock of each Domestic Subsidiary (other than any
Excluded Domestic Subsidiary) of such new Subsidiary and (C) if such new
Subsidiary owns 65% or more of the total combined voting power of all classes of
Voting Stock of any Foreign Subsidiary (other than any Excluded Foreign
Subsidiary), 65% of the Voting Stock and 100% of the non-Voting Stock of such
Foreign Subsidiary, in each case, to be pledged under the Guarantee and
Collateral Agreement and under any other pledge agreements or instruments that
the Collateral Agent may reasonably request to effectuate such pledge, (iii)
deliver customary intellectual property filings with respect to federally
registered Intellectual Property owned by such Subsidiary as reasonably
requested by the Administrative Agent in order to perfect the Collateral Agent’s
security interest in such Intellectual Property, (iv) deliver such duly executed
account control agreements as reasonably requested by the Administrative Agent
in order to perfect the Collateral Agent’s security interest under the UCC in
Collateral for which a control agreement is required for perfection (excluding,
for the avoidance of doubt, accounts that are not required to be pledged under
the Loan Documents); and (v) take all such further actions and execute all such
further documents and instruments (including actions, documents and instruments
comparable to those described in Section 5.01(d) as may be necessary or, in the
opinion of the Collateral Agent, reasonably desirable to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid and perfected
First Priority Lien on all of the Collateral of each such Subsidiary described
in the applicable forms of Collateral Documents.


b.The Company will, and will cause each Subsidiary Guarantor to, grant to the
Collateral Agent for the benefit of the Secured Parties, Mortgages on Real
Property not subject to a Lien permitted pursuant to





--------------------------------------------------------------------------------





Section 7.02 (such Mortgages limited to unencumbered owned Real Property with a
fair market value of $10,000,000 or more) as may be requested from time to time
by the Administrative Agent or the Required Lenders (collectively, the
“Additional Collateral Documents”). All such Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable First Priority Liens. The
Additional Collateral Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In the case of any Mortgages pursuant to this Section
6.09(b), the Company or the respective Subsidiary Guarantor shall deliver to the
Collateral Agent:


i.a fully executed counterpart of such Mortgage and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgage and UCC fixture filings shall cover such Mortgaged Property,
together with evidence that counterparts of such Mortgage and UCC fixture
filings have been delivered to the title insurance company insuring the Lien of
such Mortgage for recording;


ii.a Mortgage Policy relating to such Mortgage of the respective Mortgaged
Property, issued by a title insurer reasonably satisfactory to the Collateral
Agent, in an insured amount reasonably satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on such Mortgaged Property is a
valid and enforceable First Priority mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Encumbrances and
other Liens permitted by Section 7.02, with such Mortgage Policy (1) to be in
form and substance reasonably satisfactory to the Collateral Agent, (2) to
include, as requested by the Collateral Agent, to the extent available in the
applicable jurisdiction, supplemental endorsements (including, without
limitation, endorsements relating to future advances under this Agreement and
Swap Agreements with Lender Counterparties, usury, first loss, last dollar, tax
parcel, subdivision, zoning, contiguity, variable rate, doing business, public
road access, survey, environmental lien, mortgage tax and so-called
comprehensive coverage over covenants and restrictions and for any other matters
that the Collateral Agent in its discretion may reasonably request), (3) except
to the extent agreed by the Collateral Agent, to not include the “standard”
title exceptions, a survey exception or an exception for mechanics’ liens, and
(4) to provide for affirmative insurance and such reinsurance as the Collateral
Agent in its discretion may reasonably request;


iii.to induce the title company to issue the Mortgage Policy referred to in
clause (ii) above, such affidavits, certificates, information and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the title company, together with
payment by the Company of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgage and issuance of such Mortgage Policy;


iv.to the extent requested by the Collateral Agent, a survey of such Mortgaged
Property (and all improvements thereon) (1) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Property is
located, (2) dated not earlier than six months prior to the date of delivery
thereof, (3) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent in its capacity as such and the title
company, (4) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date or preparation of such survey, and (5) sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and issue the endorsements required pursuant to the
provisions of clause (ii) above;







--------------------------------------------------------------------------------





v.to the extent requested by the Collateral Agent, copies of all leases in which
the Company or any Subsidiary Guarantor holds the lessor’s interest or other
agreements relating to possessory interests, if any; provided that, to the
extent any of the foregoing affect such Mortgaged Property, to the extent
requested by the Collateral Agent, such agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement (with any such agreement being reasonably acceptable to the
Collateral Agent); and


vi.prior to the execution of any such Mortgage, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto), including, without limitation, if any property is
located in a special flood hazard area (A) notices to (and confirmations of
receipt by) the Company as to the existence of a special flood hazard and, if
applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (B) evidence of applicable flood insurance, if
available, in each case in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.


c.The Company will, and will cause each of the Subsidiary Guarantors to, at the
expense of the Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys (solely in the case of a Mortgaged
Property), reports, control agreements and other assurances or instruments and
take such further steps relating to the Collateral covered by any of the
Collateral Documents as the Collateral Agent may reasonably require and are
necessary for the perfection or priority of the Liens intended to be granted by
the Collateral Documents; provided that no Loan Party shall be required to make
foreign filings or take similar actions under foreign laws or regulations.
Furthermore, the Company will, and will cause the Subsidiary Guarantors to,
deliver to the Collateral Agent such opinions of counsel, title insurance
(solely in the case of a Mortgaged Property) and other related documents as may
be reasonably requested by the Administrative Agent to assure itself that this
Section 6.09 has been complied with.


d.If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Real Property of the Company and the Subsidiary Guarantors constituting
Collateral, the Company will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.


e.The Company agrees that each action required by clauses (b) through (d) of
this Section 6.09 shall be completed as soon as possible, but in no event later
than 90 days after such action is requested to be taken by the Administrative
Agent or the Collateral Agent (unless extended by the Administrative Agent or
the Collateral Agent, as the case may be, in its sole discretion); provided that
in no event will the Company or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 6.09.


f.Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, but subject to the available grace period with respect to new
Subsidiaries in paragraph (a) hereof, at the end of each Fiscal Quarter of the
Company, the Company shall determine whether any Domestic Subsidiaries that are
not currently Subsidiary Guarantors shall be required, pursuant to the
provisions of Section 6.09(a), to become Subsidiary Guarantors and will, at the
Company’s expense, cause each Subsidiary other than any Excluded Subsidiary to
be a party to the Guarantee and Collateral Agreement and to execute and deliver
any





--------------------------------------------------------------------------------





additional Collateral Documents and Guaranties necessary for the aggregate value
of all assets of the Company and the Subsidiary Guarantors to be at least 90% of
the value of the Total Domestic Assets at such time.




Section 6.10.    Credit Ratings. The Company will use its commercially
reasonable efforts to maintain at all times monitored public ratings of the
Facilities from each of Moody’s and S&P and a corporate family rating for the
Company from each of Moody’s and S&P.


Section 6.11.    Anti-Corruption Laws. The Company shall, and shall cause its
Subsidiaries to, conduct its business in compliance in all material respects
with the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery
Act 2010 and maintain policies and procedures designed to promote and achieve
compliance with such laws.


Section 6.12.    Post-Closing Obligations. Within the time periods indicated on
Schedule X hereto (or such extended period of time as agreed to by the
Administrative Agent), the Administrative Agent shall have received the items
listed on Schedule X hereto.




ARTICLE VII


NEGATIVE COVENANTS


On and after the Closing Date, until the Commitments have expired or terminated,
no Letter of Credit remains outstanding and the principal of and interest on
each Loan and all fees and other amounts payable hereunder shall have been paid
in full (other than contingent indemnification obligations as to which no claim
has been asserted), the Company covenants and agrees with the Lenders that:
Section 7.01.    Indebtedness. The Company will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:


a.Indebtedness under the Loan Documents;


b.Indebtedness under the Existing Notes;


c.Indebtedness of any Subsidiary to either the Company or to any other
Subsidiary that is a Loan Party; provided that no incurrence of Indebtedness by
a Subsidiary that is not a Loan Party shall be permitted pursuant to this clause
(c) if, after giving effect thereto, the aggregate amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding pursuant to this clause (c)
at such time, together with the aggregate amount of Guarantees by Loan Parties
in respect of obligations of Subsidiaries that are not Loan Parties pursuant to
Section 7.04(e) at such time, exceeds an amount equal to Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ended most recently prior to such date
of incurrence for which financial statements are required to have been delivered
pursuant to Section 6.01;


d.other Indebtedness existing on the Closing Date and, in the case of any such
Indebtedness in a principal amount of $1,000,000 or more, listed on Schedule V;


e.Indebtedness of a Person that becomes a Subsidiary after the Closing Date as a
result of an Acquisition permitted pursuant to Section 7.06(c) or (d); provided
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, (ii) the Total Leverage
Ratio on a Pro Forma Basis (and giving effect to such Acquisition and any
Indebtedness incurred in connection therewith) shall not exceed 0.25x less than
the Total Leverage Ratio required pursuant to Section 7.09(a) at the time of
such Acquisition and (iii) the aggregate principal amount of Indebtedness
permitted under this clause (e) shall not exceed $350,000,000 at any one time
outstanding; provided that, with respect to the Qualified





--------------------------------------------------------------------------------





Acquisition, the requirement to be in compliance with Section 7.09(a) shall be a
requirement to be in compliance with the Maximum Total Leverage Ratio as
increased by .25 pursuant to the proviso in such Section 7.09;


f.Indebtedness of the Company or any Subsidiary secured by a Lien upon real
property and/or related fixtures and personal property including insurance and
condemnation proceeds, if any, and assignment of leases and rents, with respect
thereto (which Indebtedness may be guaranteed by the Company); provided that (i)
the holder of such Indebtedness has recourse only to such real property (and/or
such fixtures and other property) or (ii) the aggregate principal amount of
Indebtedness permitted under this clause (f) shall not exceed $75,000,000 at any
one time outstanding;


g.Indebtedness that constitutes an Investment permitted by Section 7.03;


h.Guarantees permitted by Section 7.04 and, upon any matured obligations
actually arising pursuant thereto, the Indebtedness corresponding to the
Guarantees so extinguished;


i.obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 7.10;


j.Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;


k.Indebtedness incurred in an Acquisition or Disposition permitted pursuant to
Section 7.06 consisting of indemnification obligations or obligations in respect
of purchase price or other similar adjustments;


l.Indebtedness (including intercompany Indebtedness among the Loan Parties and
intercompany Indebtedness among Subsidiaries that are not Loan Parties) incurred
in the ordinary course of business in respect of the Cash Management Practices;


m.Indebtedness consisting of the financing of, or providing support for,
insurance premiums or lease payments in the ordinary course of business;


n.obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees or similar obligations, in each
case in the ordinary course of business;


o.Indebtedness in respect of Swap Agreements entered into in the ordinary course
of business and not for speculative purposes;


p.endorsement of negotiable instruments for deposit or collection in the
ordinary course of business;


q.Indebtedness consisting of promissory notes issued to future, present or
former directors, officers, members of management, employees or consultants of
the Company or any of its Subsidiaries or their respective estates, heirs,
family members, spouses or former spouses to finance the purchase or redemption
of Capital Stock of the Company or any of its direct or indirect parent
companies in an aggregate principal amount not to exceed $10,000,000 at any one
time;


r.Indebtedness (including, without limitation, Capital Lease Obligations)
incurred to finance the acquisition of fixed or capital assets (and any
refinancings thereof that do not increase the principal amount thereof other
than as a result of any accrued interest and fees in connection therewith) in an
aggregate principal amount not to exceed $150,000,000 at any one time
outstanding;







--------------------------------------------------------------------------------





s.Indebtedness of Foreign Subsidiaries of the Company in an aggregate principal
amount not to exceed $50,000,000 at any one time outstanding;


t.Indebtedness incurred in connection with a Securitization Financing in an
aggregate amount not to exceed $250,000,000 at any time outstanding; provided
that (i) such Indebtedness when incurred shall not exceed 100% of the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition and (ii) the aggregate amount of any Indebtedness
outstanding pursuant to this Section 7.01(t), together with the aggregate
principal amount of all Incremental Term Loans and Incremental Revolving
Increases incurred pursuant to Section 2.06 subsequent to the First Amendment
Effective Date shall not exceed $350,000,000;


u.other unsecured Indebtedness of the Company; provided that, (i) after giving
effect to the incurrence thereof, the Company shall be in pro forma compliance
with the financial covenant set forth in Section 7.09(a) (it being understood,
for the avoidance of doubt, that the financial covenant set forth in Section
7.09(a) shall be calculated on a Pro Forma Basis) and (ii) any such Indebtedness
in excess of $100,000,000 shall mature after the date that is six months after
the Final Maturity Date in effect at the time of the issuance of such
Indebtedness; provided that, with respect to the Qualified Acquisition, the
requirement to be in compliance with Section 7.09(a) shall be a requirement to
be in compliance with the Maximum Total Leverage Ratio as increased by .25
pursuant to the proviso in such Section 7.09; and


v.any extension, renewal or refinancing of the foregoing, subject to the
limitations of the applicable provisions above (and thereafter including any
such extension, renewal or refinancing in calculating any availability under any
such provision).


Section 7.02.    Liens; Negative Pledge.


a.The Company will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:


i.Liens under and contemplated by the Collateral Documents, including, without
limitation, UCC financing statements and UCC fixture filings filed in connection
therewith;


ii.Liens in existence on the Closing Date and, in the case of any such Liens
securing obligations in an amount of $1,000,000 or more, listed on Schedule VI;


iii.Permitted Encumbrances;


iv.Liens upon property of any Person which becomes a Subsidiary of the Company
after the Closing Date, including any such Liens securing Indebtedness permitted
pursuant to Section 7.01(e); provided that such Liens are in existence at the
time such Person becomes a Subsidiary of the Company and were not created in
anticipation thereof;


v.Liens securing Indebtedness of the Company or any Subsidiary incurred pursuant
to Section 7.01(r); provided that (A) such Liens are incurred prior to or within
270 days after the acquisition of such fixed or capital assets (or substantially
contemporaneously with refinancings of such Indebtedness that do not increase
the principal amount thereof) and (B) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, except for
accessions to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and the
proceeds and the products thereof and individual financings or leases of
equipment provided by one lender or lessor may be cross collateralized to other
financings of equipment provided by such lender or lessor;







--------------------------------------------------------------------------------





vi.Liens upon real property securing Indebtedness permitted by Section 7.01(f);


vii.Liens upon property of any Subsidiary of the Company securing Indebtedness
of such Subsidiary to the Company or to another Subsidiary (which Subsidiary
shall be a Loan Party if the debtor in respect of such Indebtedness is a Loan
Party), as permitted by Section 7.01(c).


viii.Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 7.10; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;


ix.Liens arising in the ordinary course of business (A) in connection with the
Cash Management Practices, including Liens securing borrowings from financial
institutions and their Affiliates to the extent specified in the definition of
“Cash Management Practices” and (B) securing Indebtedness permitted by Section
7.01(l);


x.the rights reserved or vested by the Company or any of its Subsidiaries in any
Person by the terms of any lease, license, franchise, grant or permit or by a
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;


xi.Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to brokerage accounts incurred
in the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;


xii.Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired or intended to be acquired as part of an Acquisition
permitted pursuant to Section 7.03 to be applied against the purchase price for
such Acquisition, or (ii) consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 7.06;


xiii.Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding leases entered into by any Loan
Party in the ordinary course of business (and Liens consisting of the interests
or title of the respective lessors thereunder);


xiv.assignments of the right to receive income effected as (i) part of the sale
of a business unit or (ii) for collection purposes in the ordinary course of
business;


xv.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


xvi.Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business;


xvii.Liens on the assets of a Securitization Subsidiary securing Indebtedness
under any Securitization Financing permitted under Section 7.01(t); provided
that such Lien does not at any time encumber any property other than the
property financed by such Indebtedness;


xviii.so long as no Default has occurred and is continuing, other Liens securing
obligations in an aggregate amount not to exceed $125,000,000 at any time
outstanding; and


xix.any extension, renewal or replacement of the foregoing, provided that the
Liens permitted under this clause (xix) shall not be spread to cover any
additional Indebtedness or obligations





--------------------------------------------------------------------------------





or property (other than a substitution of like property) and shall continue to
be included in calculating any availability under each relevant preceding
paragraph.


b.Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale or other Disposition, including a Securitization
Financing, (ii) provisions in leases prohibiting assignment or encumbrance of
the applicable leasehold interest, (iii) agreements granting Liens permitted by
this Agreement, (iv) agreements in effect on the Closing Date, (v) provisions in
Joint Venture agreements and other similar agreements entered into in the
ordinary course of business, (vi) any agreement in effect at the time the Person
becomes a Subsidiary so long as such agreement was not entered into in
contemplation of the Person becoming a Subsidiary, (vii) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, and (viii) any agreement amending, refinancing or replacing any of the
foregoing (so long as any such restrictions are not materially more restrictive,
taken as a whole, than those contained in the agreement so amended, refinanced
or replaced), neither the Company nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired to secure the
Obligations.


Section 7.03.    Investments; Joint Ventures. The Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:


a.the Company and its Subsidiaries may make and own Investments in Cash
Equivalents;


b.the Company and its Subsidiaries may make loans and advances to officers,
directors and employees of the Company or any of its Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding (i)
to finance the purchases of Capital Stock of the Company and (ii) for additional
purposes not contemplated by the foregoing clause (i);


c.the Company and its Subsidiaries may make and own Investments consisting of
non-cash proceeds received by the Company or any of its Subsidiaries in
connection with any Asset Sale or other Disposition permitted under Section 7.06
of this Agreement;


d.the Company and its Subsidiaries may continue to own the Investments owned by
them on the Closing Date, and the Company and its Subsidiaries may make and own
Investments purchased with the proceeds of the sale of any Investments permitted
under this Agreement;


e.the Company and its Subsidiaries may make and own Investments made solely with
Capital Stock of the Company; provided that the requirements (if any) of Section
6.09 have been or will be satisfied in accordance with Section 6.09;


f.any (i) Loan Party may make Investments in any other Loan Party, (ii)
Subsidiary that is not a Loan Party may make Investments in any other Subsidiary
that is not a Loan Party and (iii) Loan Party may make Investments consisting of
loans or advances in any Subsidiary that is not a Loan Party to the extent
permitted by Section 7.01(c);


g. any Loan Party may make Investments in any Subsidiary that is not a Loan
Party to extent necessary in order to satisfy minimum capital or licensing
requirements of any Governmental Authority;


h.the Company and its Subsidiaries may make and own Investments in Joint
Ventures in an aggregate amount not exceeding $75,000,000 in any Fiscal Year;


i.the Company and its Subsidiaries may make and own Investments in National
Joint Ventures in an aggregate amount (including the value of any assets
transferred thereto) not exceeding $100,000,000 in any Fiscal Year and
$250,000,000 in the aggregate during the term of this Agreement;





--------------------------------------------------------------------------------







j.[reserved];


k.the Company and its Subsidiaries may make (x) Acquisitions made solely with
the Capital Stock of the Company so long as the requirements (if any) of Section
6.09 have been or will be satisfied in accordance with Section 6.09 and (y)
other Acquisitions so long as (i) prior to the consummation of any such
Acquisition, the Company shall have delivered to the Administrative Agent (A)
financial statements for the Company and its Subsidiaries for the four Fiscal
Quarter period most recently ended for which financial statements are available
(the “Pro Forma Test Period”), prepared on a pro forma basis as if such
Acquisition had been consummated on the first day of the Pro Forma Test Period
and which may give effect to the Company’s good faith estimate of any
anticipated cost savings or increases as a result of the consummation thereof
(as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission and other adjustments as contemplated by the
definition of Pro Forma Basis), and including, in the case of the Qualified
Acquisition, Projections through the Final Maturity Date, and (B) a pro forma
Compliance Certificate demonstrating that, on the basis of such pro forma
financial statements, the Company would have been in compliance with all
financial covenants set forth in Section 7.09 on the last day of the Pro Forma
Test Period; provided that, with respect to the Qualified Acquisition, the
requirement to be in compliance with Section 7.09(a) shall be a requirement to
be in compliance with the Maximum Total Leverage Ratio as increased by .25
pursuant to the proviso in such Section 7.09 and (ii) the requirements (if any)
of Section 6.09 have been or will be satisfied in accordance with Section 6.09;


l.the Company and its Subsidiaries may make advances, loans, rebates and
extensions of credit to suppliers, customers and vendors in the ordinary course
of business;


m.the Company and its Subsidiaries may receive and hold Investments in
satisfaction or partial satisfaction of obligations owed thereto from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;


n.the Company and its Subsidiaries may receive and hold Investments received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;


o.the Loan Parties may make Investments in Excluded Subsidiaries in an aggregate
amount for all such Investments under this clause (o) not to exceed $25,000,000
in any Fiscal Year plus the aggregate amount of any cash repayment of or return
on such Investments received by the Loan Parties in such Fiscal Year;


p.the Company and its Subsidiaries may make any Investment in a Securitization
Subsidiary or any Investment by a Securitization Subsidiary in any other Person
in connection with a Securitization Financing permitted by Section 7.01(t),
including Investments of funds held in accounts permitted or required by the
arrangements governing the Securitization Financing or any related Indebtedness;
provided that any Investment in a Securitization Subsidiary is in the form of a
purchase money note, contribution of additional Securitization Assets or equity
investments; and


q.in addition to Investments otherwise expressly permitted by this Section, the
Company and its Subsidiaries may make Investments in an aggregate amount not to
exceed $50,000,000 an any time outstanding during the term of this Agreement.


Section 7.04.    Guarantees. The Company shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create or become or remain liable
with respect to any Guarantee, except:





--------------------------------------------------------------------------------





a.the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of the Guaranties;


b.the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of customary indemnification and purchase price adjustment
obligations incurred in connection with Acquisitions, Asset Sales or other
acquisitions or sales of assets;


c.the Company and its Subsidiaries may become and remain liable with respect to
Guarantees under guarantees made in the ordinary course of business consistent
with past practice of the obligations of suppliers, customers, franchisees and
licensees of the Company and its Subsidiaries;


d.the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any Indebtedness of the Company or any of its
Subsidiaries permitted by Section 7.01;


e.the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any obligations of the Company or any of its
Subsidiaries incurred in the ordinary course of business which do not constitute
Indebtedness; provided that no Guarantee by a Loan Party in respect of
obligations of any Subsidiary of the Company that is not a Loan Party shall be
permitted pursuant to this clause (e) if, after giving effect thereto, the
aggregate amount of Guarantees by Loan Parties in respect of obligations of
Subsidiaries of the Company that are not Loan Parties pursuant to this clause
(e) at such time, together with the aggregate principal amount of all
Indebtedness of Subsidiaries of the Company that are not Loan Parties
outstanding pursuant to Section 7.01(c) at such time, exceeds an amount equal to
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ended most
recently prior to the date of incurrence of such Guarantee for which financial
statements are required to have been delivered pursuant to Section 6.01;


f.the Company and its Subsidiaries, as applicable, may remain liable with
respect to Guarantees in existence on the Closing Date and, in the case of any
such Guarantees of $1,000,000 or more, described in Schedule VIII annexed
hereto; and


g.the Company and its Subsidiaries may become and remain liable with respect to
other Guarantees; provided that the maximum aggregate liability, contingent or
otherwise, of the Company and its Subsidiaries in respect of all such Guarantees
shall at no time exceed $100,000,000.


Section 7.05.    Restricted Junior Payments. The Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, declare, order,
pay, make or set apart any sum for any Restricted Junior Payment; provided that
(a) any Subsidiary may declare or make Restricted Junior Payments ratably with
respect to any class of its Capital Stock and (b) the Company may make
Restricted Junior Payments to repurchase, redeem, retire, cancel or otherwise
acquire for value Capital Stock or equity appreciation rights of the Company or
any direct or indirect parent of the Company held by any future, present or
former director, officer, member of management, employee or consultant of the
Company or any of its Subsidiaries (or the estate, heirs, family members, spouse
or former spouse of any of the foregoing) in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year and (c) so long as no Event of Default or Default
has occurred and is continuing or would be caused thereby, the Company may make
(i) other Restricted Junior Payments in an aggregate amount not to exceed
$150,000,000 during any Fiscal Year and (ii) additional Restricted Junior
Payments so long as, on a Pro Forma Basis after giving effect to any such
Restricted Junior Payment (and any Indebtedness incurred in connection
therewith), the Total Leverage Ratio is not more than 3.50:1:00.


Section 7.06.    Fundamental Changes; Disposal of Assets. The Company will not,
nor will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, or sell, transfer, lease or otherwise Dispose of any of
its assets or Capital Stock (in each case, whether now owned or hereafter
acquired), except:


a.the Company may merge into any other Person for purposes of reincorporation in
another state of the U.S. as long as (A) the surviving Person assumes, whether
by operation of law or otherwise, all





--------------------------------------------------------------------------------





of the Company’s obligations under the Loan Documents and the shareholders of
the Company immediately prior to such merger become the shareholders or
stockholders of the surviving Person upon such merger and (B) the Company shall
provide 30 days’ (or such other period of time as agreed by the Administrative
Agent) advance written notice to the Administrative Agent and comply with any
reasonable request of the Administrative Agent in respect of Section 6.09(c)
prior to the effectiveness of such reincorporation;


b.(i) any Subsidiary of the Company may be merged with or into the Company or
any other Subsidiary of the Company and (ii) any Subsidiary of the Company may
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets (including Capital Stock of any Subsidiary of the Company)
may be conveyed, sold, leased, transferred or otherwise Disposed of, in one
transaction or a series of transactions, to the Company or any other Loan Party;
provided that (A) in the case of any such merger involving the Company, the
Company shall be the continuing or surviving Person, (B) in the case of any such
merger involving a Subsidiary and another Subsidiary, either (x) a Subsidiary
Guarantor shall be the continuing or surviving Person or (y) the merger shall be
among two Excluded Subsidiaries and (C) with respect to any liquidation, winding
up or dissolution of a Borrower, such Borrower’s Obligations under this
Agreement must be paid in full prior to the effectiveness of such liquidation,
winding up or dissolution; and provided further that the Company and other Loan
Parties shall be permitted to make Asset Sales to Subsidiaries which are not
Loan Parties for fair market value in an aggregate amount not to exceed
$150,000,000 in any Fiscal Year;


c.the Company and its Subsidiaries may merge or otherwise consolidate into a
Third Party in order to consummate Acquisitions in accordance with Sections
7.03(e) or (k); provided that if the merger or consolidation involves the
Company or another Loan Party, the Company or a Loan Party, as applicable, shall
be the continuing or surviving Person;


d.the Company and its Subsidiaries may Dispose of obsolete, worn out or surplus
property in the ordinary course of business and sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof;


e.the Company and its Subsidiaries may sell or otherwise Dispose of other assets
in transactions in the ordinary course of business that do not constitute Asset
Sales (other than dispositions of Securitization Assets);


f.the Company and its Subsidiaries may sell or otherwise Dispose of
Securitization Assets (or a fractional undivided interest therein) in a
Securitization Financing permitted under Section 7.01(t);


g.the Company and its Subsidiaries may make Asset Sales of assets for fair
market value in an aggregate amount not to exceed $750,000,000 during the term
of this Agreement; provided that (i) if after giving effect to any such Asset
Sale the aggregate amount of Asset Sales in the then-current Fiscal Year exceeds
$150,000,000, the Total Leverage Ratio on a Pro Forma Basis (and giving effect
to such Asset Sale and the use of proceeds therefrom) shall not be more than
3.50:1.00, (ii) at least 75% of the Net Cash Proceeds from each such Asset Sale,
shall be in the form of cash or Cash Equivalents, (iii) the consideration
received in each such Asset Sale shall be in an amount at least equal to the
fair value of the assets being sold and (iv) any non-cash consideration received
by the Company or any of its Subsidiaries (other than an Excluded Subsidiary) in
respect of any such Asset Sale in the form of Indebtedness of any Person in an
amount in excess of $5,000,000 shall be evidenced by a promissory note which
shall be pledged by the Company or the applicable Subsidiary to the Collateral
Agent pursuant to the Guarantee and Collateral Agreement as security for the
Secured Obligations; and


(h)    transactions that are Investments permitted under Section 7.03, subject
to compliance with Sections 7.06(a) and (b) above to the extent applicable.







--------------------------------------------------------------------------------





Section 7.07.    Lines of Business. The Company will not, nor will it permit any
other Subsidiary to, engage to any material extent in any business other than
the businesses of the type conducted by the Company and the Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.


Section 7.08.    Transactions with Affiliates. The Company will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) customary fees, indemnities and reimbursement of costs paid to members of
the board of directors of the Company or any of its Subsidiaries, (c) employment
and severance arrangements between the Company or any of its Subsidiaries and
their officers and employees in the ordinary course of business, (d) the payment
of customary fees and indemnities to officers and employees of the Company and
its Subsidiaries in the ordinary course of business, (e) Restricted Junior
Payments permitted under Section 7.05 and (f) any transaction with a
Securitization Subsidiary as part of a Securitization Financing permitted under
Section 7.01(v).


Section 7.09.    Financial Covenants.


a.Maximum Total Leverage Ratio. The Company shall not permit the Total Leverage
Ratio as of the last date of any Fiscal Quarter to exceed 4.50 to 1.00; provided
that (i) such Total Leverage Ratio shall step down to (x) 4.25:1.00 starting
with the Fiscal Quarter ending on June 30, 2016, (y) 4.00:1.00 starting with the
Fiscal Quarter ending on June 30, 2017 and (z) 3:50:1.00 starting with the
Fiscal Quarter ending on June 30, 2018 and (ii) such Total Leverage Ratio shall
step up by .25 for each Fiscal Quarter as of and following the occurrence of the
Qualified Acquisition; provided further that, if the option in clause (ii) is
exercised, there shall be an additional step down of .25 starting with the
Fiscal Quarter ending June 30, 2019, such that the Maximum Total Leverage Ratio
permitted under this Section 7.09(a) is 3.50:1.00 for such Fiscal Quarter and
each Fiscal Quarter thereafter.


b.Minimum Interest Coverage Ratio. The Company shall not permit the Minimum
Interest Coverage Ratio for the four-Fiscal Quarter period ending on the last
day of any Fiscal Quarter to be less than 3.00 to 1.00.


Section 7.10.    Sale/Leaseback Transactions and Synthetic Leases. The Company
will not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any Fiscal Year by the
Company and its Subsidiaries, at any one time under all such arrangements, would
exceed $50,000,000.


Section 7.11.    No Restrictions on Subsidiary Distributions. Except as provided
herein, the Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(except, in the case of a Subsidiary that became a Subsidiary by means of an
Acquisition permitted hereunder, restrictions or encumbrances that existed at
the time such Subsidiary was acquired and which were not created in
contemplation of such Acquisition) to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Company or
any other Subsidiary of the Company, (ii) repay or prepay any Indebtedness owed
by such Subsidiary to the Company or any other Subsidiary of the Company, (iii)
make loans or advances to the Company or any other Subsidiary of the Company, or
(iv) transfer any of its property or assets to the Company or any other
Subsidiary of the Company, except for such encumbrances or restrictions existing
under or by reason of (a) applicable law, rule, regulation or order, or required
by any regulatory authority having jurisdiction over the Company or any
Subsidiary or any of their respective businesses, (b) the Loan Documents, (c)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Company or any of its Subsidiaries, (d) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract entered
into by the Company or any of its Subsidiaries in the ordinary course of
business, (e) restrictions on the transfer of any asset pending the close of the
sale of such asset, (f) restrictions on the transfer of any asset in any





--------------------------------------------------------------------------------





agreement permitted by Section 7.02(b), (g) restrictions on the transfer of any
asset subject to a Lien permitted by Section 7.02(a)(v), (h) customary
provisions in joint venture agreements or other similar agreements applicable to
Joint Ventures permitted under Section 7.03 and applicable solely to such Joint
Venture entered into in the ordinary course of business, (i) any agreement
governing Indebtedness of a Foreign Subsidiary permitted under Section 7.01(s),
(j) any agreement governing a Securitization Financing permitted pursuant to
Section 7.01(t), which restrictions are applicable only to the relevant
Securitization Subsidiary, (k) any agreement or arrangement already binding on a
Subsidiary when it is acquired, so long as such agreement or arrangement was not
created in anticipation of such acquisition and (l) any agreement amending,
refinancing or replacing any of the foregoing (so long as any such restrictions
are not materially more restrictive, taken as a whole, than those contained in
the agreement so amended, refinanced or replaced).


Section 7.12.    Amendments of Documents Relating to other Indebtedness. The
Company shall not amend or otherwise change, or consent to any amendment or
change to, the terms of any Existing Notes or make any payment consistent with
an amendment thereof or change thereto, if the effect of such amendment or
change is to (i) increase the interest rate on such Existing Notes, (ii) change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, (iii) change any event of default or condition to an event of
default with respect thereto (other than the waiver of any such default by the
holders of such Existing Notes to eliminate any such event of default or
increase any grace period related thereto), (iv) change the redemption,
prepayment or defeasance provisions thereof, (v) change any subordination
provisions thereof (or of any guaranty thereof or guaranty requirements with
respect thereto other than to release such guaranty), (vi) change or add any
collateral therefor (other than to release such collateral), (vii) add any
financial maintenance covenant thereto, or (viii) together with all other
amendments or changes made, increase materially the obligations of the obligor
thereunder or confer any material additional rights on the holders of such
Existing Notes (or a trustee or other representative on their behalf) which
would be adverse to the Company or Lenders (as determined by the Administrative
Agent in its reasonable judgment).


Section 7.13.    Sanctions. A Borrower shall not directly or, to the knowledge
of a Responsible Officer of the Company, indirectly, use any Borrowing or any
Letter of Credit or the proceeds of any Borrowing or any Letter of Credit, or
lend, contribute or otherwise make available such Borrowing or Letter of Credit
or the proceeds of any Borrowing or any Letter of Credit to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by the Company or its
Subsidiaries (or any Person participating in the transaction, whether as Lender,
Joint Lead Arranger, Administrative Agent, Collateral Agent, Issuing Lender or
otherwise) of Sanctions.


Section 7.14.    Anti-Corruption Laws. A Borrower shall not, directly or
indirectly, use any Borrowing or any Letter Credit or the proceeds of any
Borrowing or any Letter of Credit for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010.




ARTICLE VIII


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
a.a Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;


b.a Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;





--------------------------------------------------------------------------------







c.any representation or warranty made or deemed made by or on behalf of any Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification hereof, shall prove to have been incorrect in any
material respect when made or deemed made;


d.a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.02(e) or in Article VII;


e.any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article) and such failure shall continue unremedied for
a period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Company;


f.(i) the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that an event or condition described in this paragraph (f) shall not
include any conversion or exchange of, or satisfaction or occurrence of a
contingency, event or condition resulting in the holders’ right to convert or
exchange, any Convertible Securities of the Company or any Subsidiary of the
Company or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Company or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
(x) the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $55,000,000 and (y) the Company and its
Subsidiaries fail to make any payment thereunder when and as the same shall
become due and payable;


g.an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any other Loan Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any other Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;


h.the Company or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any other Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


i.the Company or any other Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;







--------------------------------------------------------------------------------





j.one or more judgments for the payment of money in an aggregate amount in
excess of $55,000,000 (net of any amounts that a reputable and credit-worthy
insurance company has acknowledged liability for in writing) shall be rendered
against the Company or any of its Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company or
any of its Subsidiaries to enforce any such judgment;


k.an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;


l.a Change of Control shall occur; or


m.at any time after the execution and delivery thereof:


i.any of the Collateral Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured Parties
the Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral (other than with respect to Collateral the aggregate value
of which is less than $5,000,000), in favor of the Collateral Agent, superior to
and prior to the rights of all Third Parties (except as permitted by Section
7.02), and subject to no other Liens (except as permitted by Section 7.02),
except as a result of the Administrative Agent’s failure (other than as a result
of actions or omissions requested by any Loan Party) to maintain possession of
any stock certificates, promissory notes or other instruments actually delivered
to it under the Guarantee and Collateral Agreement; or


ii.any provision of the Guarantee and Collateral Agreement or any guaranty
entered into by a Subsidiary of the Company pursuant to Section 6.09 for any
reason, other than the satisfaction in full of all obligations of the Loan
Parties under the Loan Documents, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, as to any material portion of Subsidiary Guarantors and other Subsidiaries
guaranteeing the obligations of the Loan Parties under the Loan Documents, or
(b) or any Subsidiary Guarantor, or any Person acting for or on behalf of a
Subsidiary Guarantor, shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Guarantee and Collateral Agreement or any guaranty entered
into by a Subsidiary of the Company pursuant to Section 6.09 for any reason; or


iii.any Loan Party shall deny in writing its obligations under any Loan Document
to which it is a party;


then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, (i) by notice to the Company, take either
or both of the following actions, at the same or different times: (A) terminate
the Commitments, and thereupon the Commitments shall terminate immediately; and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder), shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; and in case of any event with respect to the
Company described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall automatically become due and
payable, without presentment, demand, protest or other





--------------------------------------------------------------------------------





notice of any kind, all of which are hereby waived by the Company; and/or (ii)
by notice to the Collateral Agent (which notice shall not be necessary if the
Person serving as the Collateral Agent is also the Person serving as the
Administrative Agent), instruct the Collateral Agent to enforce all of the Liens
and security interests created pursuant to the Collateral Documents. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Company shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Company (or such other Person
as may be lawfully entitled thereto).
After the exercise of remedies provided for above (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be cash collateralized as set forth above) or if
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans, L/C Obligations and
other Secured Obligations arising under the Loan Documents, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Obligations and Secured Obligations then
owing under Secured Hedging Agreements and to the Administrative Agent for the
account of the Issuing Lender, to provide cash collateral for that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit
to the extent not otherwise provided by the Company, in each case ratably among
the Administrative Agent, the Lenders, the Issuing Lender and the Lender
Counterparties in proportion to the respective amounts described in this clause
Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Company as otherwise required by Law.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.







--------------------------------------------------------------------------------







ARTICLE IX


THE ADMINISTRATIVE AGENT


Section 9.01.    Appointment and Authority.


a.Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and except with respect to Section 9.06 and the last paragraph
of Section 9.10, the Borrowers shall not have rights as a third party
beneficiary of any of such provisions.


b.The Administrative Agent shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty) and the Issuing Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the Issuing
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.03, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.


Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


a.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


b.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;







--------------------------------------------------------------------------------





c.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;


d.shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Article VIII and Section 10) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Company, a Lender or the Issuing
Lender; and


e.shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. For purposes of determining
compliance with the conditions specified in Section 5.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.


Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.







--------------------------------------------------------------------------------





Section 9.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


Section 9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners,
Co-Documentation Agents and Co-Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.


Section 9.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed





--------------------------------------------------------------------------------





or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company) shall be entitled and
empowered, by intervention in such proceeding or otherwise,


a.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.03, 3.07, 3.09 and 10.03) allowed in such judicial
proceeding; and


b.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.09
and 10.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding. The Administrative
Agent is not authorized to credit bid any Obligation held by any Lender or the
Issuing Lender in a proceeding under any Debtor Relief Law without the prior
consent of such Lender or the Issuing Lender, as applicable.
Section 9.10.    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Lender Counterparties) and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,


a.to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document or to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.02;


b.to release any Subsidiary Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;


c.to release any Collateral or Guaranties under the circumstances described in
Section 10.12; and


d.to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a)(v).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable





--------------------------------------------------------------------------------





Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
Section 9.11.    Specified Cash Management Agreements and Secured Hedging
Agreements. Except as otherwise expressly set forth herein or in any Collateral
Document, no Lender Counterparty that obtains the benefits of Article VIII or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender
Counterparty.




ARTICLE X


MISCELLANEOUS


Section 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


a.if to the Company, to it at CoreLogic, Inc., 40 Pacifica, Ste. 900, Irvine,
California 92618, Attention of David Hayes (Telecopier No.: (949) 214-1010;
Telephone No.: (949) 214- 1115), with a copy to the General Counsel (Telecopier
No.: (949) 214-1030; Telephone No.: (949) 214-1012);


b.if to the Administrative Agent, to Felicia Brinson, Bank of America, N.A.,
Agency Management, 135 N. LaSalle Street, Chicago, Illinois 60603, Attention
Corelogic, Loan and Agency Services (Telephone No.: (312) 828-7299; Telecopy
No.: (877) 216-2432); and


c.if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Section 10.02.    Waivers; Amendments.


a.No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of





--------------------------------------------------------------------------------





steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Collateral Agent under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


b.Amendments. No Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
Reimbursement Obligation, reduce the rate of interest thereon (except any waiver
of the applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)), or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (provided that any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or Reimbursement Obligation, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) except as expressly provided herein, alter the manner in which
payments or prepayments of principal, interest or other amounts hereunder shall
be applied as among the Lenders or Types of Loans, without the written consent
of each Lender directly affected thereby, (v) release all or substantially all
of the Collateral (except as expressly provided in the Loan Documents) under the
Collateral Documents without the written consent of each Lender, (vi) release
all or substantially all of the Guarantees under the Guaranties or release the
Company (including any Guarantees by the Company of the Foreign Subsidiary
Borrowers) from its Obligations under the Loan Documents without the written
consent of each Lender, (vii) amend, modify or waive any provision of Section
2.18 or the definition of the term “Defaulting Lender” without the written
consent of the Administrative Agent and the Issuing Lender (for the avoidance of
doubt, this clause (vii) shall be the only clause in this proviso applicable to
any such amendment, modification or waiver of Section 2.18 or the definition of
the term “Defaulting Lender”), (viii) change any of the provisions of this
Section 10.02(b) or the definition of the term “Required Lenders” or the last
sentence of Section 9.09 or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (ix) amend, modify or waive any provision of Article III
without the written consent of the Issuing Lender or (x) amend, modify or waive
any provision of Section 7.5 of the Guarantee and Collateral Agreement without
the written consent of each Lender directly and adversely affected thereby; and
provided, further, that (y) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (z) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, or all
Lenders or each affected Lender under a Facility, may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(1) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, or all Lenders or
each affected Lender under a Facility, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (B) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions





--------------------------------------------------------------------------------





of Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.


c.Dissenting Lender. Notwithstanding anything to the contrary contained in this
Section 10.02, in the event that the Company requests that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders or all of the Lenders under a particular Facility and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Company and the Required Lenders, the Company and the Required
Lenders shall be permitted to amend this Agreement without the consent of the
Lender or Lenders that did not agree to the modification or amendment requested
by the Company (such Lender or Lenders, collectively the “Dissenting Lenders”)
to provide (subject to the payment of the Obligations to the Dissenting Lenders
as described in clause (iii) below) for (i) the termination of the Revolving
Commitment of each of the Dissenting Lenders, (ii) the addition to this
Agreement of one or more other financial institutions, or an increase in the
Revolving Commitment or Term Loans of one or more of the Required Lenders (with
the written consent thereof), so that the aggregate Revolving Commitments and
Term Loans after giving effect to such amendment shall be in the same amount as
the aggregate Revolving Commitments and Term Loans immediately before giving
effect to such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case may be, as may be
necessary to repay in full in cash, at par, the outstanding Obligations of the
Dissenting Lenders immediately before giving effect to such amendment and (iv)
such other modifications to this Agreement as may be appropriate to effect the
foregoing clauses (i), (ii) and (iii).


d.Notwithstanding the foregoing, (x) additional parties may be added to (and
annexes may be modified to reflect such additions), and Subsidiaries of the
Company may be released from, the Guarantee and Collateral Agreement and the
Collateral Documents in accordance with the provisions thereof without the
consent of the other Loan Parties party thereto or the Required Lenders and (y)
the Administrative Agent and the Company may amend, modify or supplement any
Loan Document without the consent of any Lender or the Required Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.


Section 10.03.    Expenses; Indemnity; Damage Waiver.


a.Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the Transactions shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, the Issuing Lender or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.


b.Indemnification by the Company. The Company shall indemnify the Administrative
Agent, the Collateral Agent, the Issuing Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and





--------------------------------------------------------------------------------





disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrowers or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions, or,
in the case of the Administrative Agent and its Related Parties only, the
administration of the Loan Documents, (ii) any Loan or Letter of Credit or the
use or the use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit)), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by the Borrowers or any other Loan Party against an Indemnitee
for material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) are Indemnified Taxes, Excluded Taxes or
Taxes with respect to which additional amounts are payable pursuant to Section
2.12 (other than, for the avoidance of doubt, any such Taxes that are incurred
as a result of an Indemnitee’s receipt of any payment pursuant to this Section
10.03(b)).


c.Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required to be paid by it to the Administrative
Agent, the Collateral Agent, the Issuing Lender or any Related Party of any of
the foregoing, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent, the Issuing
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding (or, if any such Term
Loans have not yet been funded, the total Term Commitments then in effect) and
(ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the total Revolving Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided that
any such unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Related
Party of any of the foregoing acting for the Administrative Agent, Collateral
Agent or the Issuing Lender in connection with such capacity.


d.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, and without derogating the Indemnitees’ rights to indemnity
under this Section, the Borrowers on the one hand, and the Indemnitees, on the
other hand, shall not assert (and the Borrowers shall cause their Subsidiaries
not to assert), and hereby waive, any claim against any of the others, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting





--------------------------------------------------------------------------------





from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
e.Payments. All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.


f.Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


Section 10.04.    Successors and Assigns.


a.Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.04(b), (ii)
by way of participation in accordance with the provisions of Section 10.04(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.04(f), or (iv) to an SPV in accordance with the
provisions of Section 10.04(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The parties hereby
agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Company, assign its rights and obligations under this Agreement to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.


b.Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.04(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


i.Minimum Amounts.


A.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and


B.in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of any Revolving Facility, or $1,000,000, in the case of any assignment
in respect of any Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group





--------------------------------------------------------------------------------





and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;


ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis;


iii.Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:


A.the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Company shall
be deemed to have consented to any such assignment unless the Company shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;


B.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;


C.the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);


iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;


v.No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries;


vi.No Assignment to Natural Persons or Defaulting Lenders. No such assignment
shall be made to a natural person or a Defaulting Lender;


vii.Assignment to a person that is a resident of Australia or that is a
“financial institution” resident in certain jurisdictions. In the case of any
assignment in respect of a Multicurrency Revolving Commitment or Multicurrency
Revolving Loan which is denominated in Australian Dollars, such assignment shall
only be made to a Person who is:


A.a resident of Australia for the purposes of the Australian Tax Act (other than
a person who as an assignee will succeed to the rights and obligations of any
Lender in the course of carrying on business in a country outside Australia at
or through a permanent establishment of the person in that country); or





--------------------------------------------------------------------------------







B.a non-resident of Australia for the purposes of the Australian Tax Act who as
an assignee will succeed to the rights and obligations of any Lender in the
course of carrying on business in Australia at or through a permanent
establishment of the non-resident in Australia; or


C.a United States corporation and a bank that is unrelated to and dealing wholly
independently with the Australian Borrower; or


D.a United States corporation and an enterprise substantially deriving its
profits by raising debt finance in the financial markets or by taking deposits
at interest and using those funds in carrying on a business of providing finance
that is unrelated to and dealing wholly independently with the Australian
Borrower; or


E.a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is a bank that is unrelated to
and dealing wholly independently with the Australian Borrower; or


F.a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is an enterprise substantially
deriving its profits by raising debt finance in the financial markets or by
taking deposits at interest and using those funds in carrying on a business of
providing finance that is unrelated to and dealing wholly independently with the
Australian Borrower; or


G.the Japan Bank for International Cooperation or the Nippon Export and
Investment Insurance.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.04(d)
c.Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations and stated interest
thereon owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


d.Participation. Any Lender may at any time, without the consent of, or notice
to, the Company or the Administrative Agent, sell participations to any Person
(other than a natural person or the Company or





--------------------------------------------------------------------------------





any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Company, the Administrative Agent,
the Lenders and the Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (iv) in the case of any participation in respect of a
Multicurrency Revolving Commitment or Multicurrency Revolving Loan which is
denominated in Australian Dollars, such Participant is a person who qualifies
under one of the categories listed in Section 10.04(b)(vii). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.02 that affects such
Participant. Subject to subsection (e) of this Section, the Company agrees that
each Participant shall be entitled to the benefits of Sections 2.12 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 2.15. Each Lender
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, the Company and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.


e.Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the relevant Borrower’s or the relevant Borrower’s
prior written consent or (ii) such entitlement to receive a greater payment
results from a Change in Law made subsequent to the Closing Date that occurs
after the Participant acquired the applicable participation. A Participant shall
not be entitled to the benefits of Section 2.14 unless the relevant Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of such Borrower, to comply with Section 2.14(f) as
though it were a Lender.


f.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


g.Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPV”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to fund any Loan, and
(ii) if an SPV elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.15(d). Each party





--------------------------------------------------------------------------------





hereto hereby agrees that (i) neither the grant to any SPV nor the exercise by
any SPV of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 2.12), (ii) no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPV may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPV. Each Granting Lender, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain a register on which it enters
the name and address of each SPV and the principal amounts (and stated interest)
of each SPV’s interest in any Loan (the “SPV Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the SPV Register to
any Person (including the identity of any SPV or any information relating to an
SPV’s interest in any Loans except to the extent that such disclosure is
necessary to establish that such Loan is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the SPV
Register shall be conclusive, and such Granting Lender, the Company and the
Administrative Agent shall treat each person whose name is recorded in the SPV
Register pursuant to the terms hereof as the owner of the relevant Loan or
portion thereof for all purposes of this Agreement, notwithstanding notice to
the contrary.


h.Resignation as Issuing Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time either of Bank of America or
JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and Revolving
Loans pursuant to Section 10.04(b), Bank of America or JPMorgan Bank, N.A., as
applicable, may, upon 30 days’ notice to the Company and the Lenders, resign as
Issuing Lender. In the event of any such resignation as Issuing Lender, the
Company shall be entitled to appoint from among the Lenders a successor Issuing
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America or JPMorgan
Bank, N.A., as applicable, as Issuing Lender. If either of Bank of America or
JPMorgan Bank, N.A. resigns as Issuing Lender, it shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto (including the right
to require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 3.05). Upon the appointment of a
successor Issuing Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender, and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or
JPMorgan Chase Bank, N.A., as applicable, to effectively assume the obligations
of Bank of America or JPMorgan Chase Bank, N.A., as applicable, with respect to
such Letters of Credit.


Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection therewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and





--------------------------------------------------------------------------------





effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 10.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.


Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and the other Loan Documents constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Administrative Agent and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.


Section 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 10.08.    Right of Setoff.


a.If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that, to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any guarantor
shall be applied to any Excluded Swap Obligations of such guarantor. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


b.NOTWITHSTANDING THE FOREGOING SECTION 10.08(a), AT ANY TIME THAT THE LOANS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR
APPROVED IN WRITING BY ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT
OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO
COLLATERAL AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF
THIS AGREEMENT, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH RIGHT
WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR ADMINISTRATIVE AGENT
SHALL BE NULL AND VOID. THIS SECTION 10.08(b) SHALL BE SOLELY FOR THE BENEFIT OF
EACH OF THE LENDERS AND ADMINISTRATIVE AGENT HEREUNDER.


Section 10.09.    Governing Law; Jurisdiction; Etc.





--------------------------------------------------------------------------------





a.Governing Law. This Agreement and the other Loan Documents shall, except as
otherwise provided in any Mortgage, be construed in accordance with and governed
by the law of the State of New York.


b.Submission to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


c.Waiver of Venue. Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


d.Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in any Loan Document will affect the right of any party to any Loan Document to
serve process in any other manner permitted by law.


Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 10.12.    Releases of Guaranties and Liens.
At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than any contingent indemnification obligations as to which
no claim has been asserted) under the Loan Documents shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Collateral Documents, and the Collateral Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Collateral Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.
Section 10.13.    Treatment of Certain Information; Confidentiality.


a.Treatment of Certain Information. The Company acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Company or one or more of its Subsidiaries (in connection with
this Agreement, the other Loan Documents or otherwise) by





--------------------------------------------------------------------------------





any Lender or by one or more subsidiaries or affiliates of such Lender and the
Company hereby authorizes each Lender to share any information delivered to such
Lender by the Company and its Subsidiaries pursuant to this Agreement and the
other Loan Documents, or in connection with the decision of such Lender to enter
into this Agreement, to any such subsidiary or affiliate, it being understood
that any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. Such authorization shall survive the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.


b.Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (vi) subject to an agreement in writing
containing provisions substantially the same as those of this paragraph and for
the benefit of the Borrowers, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
its obligations, (vii) with the consent of the Borrowers, (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this paragraph or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company or
(ix) on a confidential basis to (A) any rating agency in connection with rating
the Company or its Subsidiaries or the Facilities provided hereunder or (B) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent or the Issuing Lender to deliver materials provided by the
Company under Section 6.01 or notices to the Lenders or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the Facilities
provided hereunder. For the purposes of this paragraph, “Information” means all
information received from the Company relating to the Company, its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the Closing Date, such information is clearly identified
at or prior to the time of delivery as confidential. Any Person that is required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Collateral Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.


Section 10.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender may
be required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify the Loan Parties in
accordance with said Act.


Section 10.15.    Marshalling; Payments Set Aside. None of the Administrative
Agent, the Collateral Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the obligations of the Loan Parties under the Loan
Documents. To the extent that the Borrowers make a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent for the benefit
of Lenders), or the Administrative Agent, the Collateral Agent or Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff





--------------------------------------------------------------------------------





or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.


Section 10.16.    Judgment Currency. The obligations of any Loan Party in
respect of any sum due to the Administrative Agent, any Issuing Lender or any
Lender hereunder or under any other Loan Document shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which such sum originally due to such party is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency. If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
the Loan Party, as the case may be, such excess. This covenant shall survive the
termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.


Section 10.17.    No Advisory or Fiduciary Responsibility. Neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Borrowers or any Foreign Subsidiary Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers or any Foreign Subsidiary Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor.


Section 10.18.    Electronic Execution. The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.


Section 10.19.    No Novation; Reaffirmation and Continuation of Security
Interests. Each Borrower agrees that this Agreement amends and restates and is
substituted for (and is not executed in novation of) the Existing Credit
Agreement and that the outstanding obligations of the Loan Parties under the
Existing Credit Agreement are now evidenced by this Agreement. All “Loans” and
“Borrowings” made and “Obligations” incurred under (and as defined in) the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Loans, Borrowings and Obligations under (and shall be governed by
the terms of) this Agreement and under the other Loan Documents. Without
limitation of the foregoing, each Borrower acknowledges, confirms and agrees
that it (a) is responsible for the Obligations hereunder in its capacity as a
Borrower and (b) created Liens on the Collateral in favor of the Administrative
Agent for the benefit of the Lenders and the other parties secured pursuant to
the Collateral Documents to secure its obligations hereunder and under the other
Loan Documents to which it is a party. Each Borrower acknowledges that it has
reviewed the terms and provisions of this Agreement, and consents to the
amendment and restatement of the Existing Credit Agreement effected pursuant to
this Agreement and reaffirms its obligations with respect to the payment and
performance of all such Obligations which are obligations of such Borrower now
or hereafter existing. Each Borrower reaffirms its grant to the Collateral Agent
for the benefit of the Lenders and the other parties secured pursuant to the
Collateral Documents a continuing Lien on and security interest in and to such
Borrower’s right, title and interest in, to an under all Collateral as
collateral security for the prompt payment and





--------------------------------------------------------------------------------





performance in full when due of the Obligations of such Borrower (whether stated
at maturity, by acceleration or otherwise).


Section 10.20.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.[Signature Page to Credit Agreement]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.
CORELOGIC, INC.
By:    ________________________________
Name:    
Title:    
U.S. Federal Tax Identification No.: 95-1068610







--------------------------------------------------------------------------------





Executed by CORELOGIC AUSTRALIA PTY LIMITED in accordance with Section 127 of
the
Corporations Act of 2001 (Cth)
By        
Signature of Director
____________________________
Full name of Director
By
____________________________

Signature of Director/Secretary
____________________________
Full name of Director/Secretary







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., individually and as the Administrative Agent
By:    _______________________________
Name:    
Title:









--------------------------------------------------------------------------------





Schedule IB


Term Lenders and Term Commitment









--------------------------------------------------------------------------------





Schedule IB
Term Lenders and Term Commitments


Lender
Term Commitment
Applicable Percentage of Term Loan Commitments
2016 Term Commitment
Applicable Percentage of 2016 Term Loan Commitments
Bank of America, N.A.
$72,857,142.86
8.571428572%
$62,732,143.00
11.948979619%
JPMorgan Chase
Bank, N.A.
$72,857,142.86
8.571428572%
$22,732,143.00
4.329932000%
Wells Fargo Bank, National Association
$72,857,142.86
8.571428572%
$22,732,143.00
4.329932000%
Royal Bank of Canada
$72,857,142.86
8.571428572%
 
 
SunTrust Bank
$72,857,142.86
8.571428572%
$22,732,143.00
4.329932000%
U.S. Bank National Association
$72,857,142.86
8.571428572%
$22,732,143.00
4.329932000%
MUFG Union
Bank, N.A.
$42,500,000.00
5.000000000%
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
$51,823,322.00
9.871108952%
Citibank, N.A.
$42,500,000.00
5.000000000%
$16,593,750.00
3.160714286%
PNC Bank National Association
$42,500,000.00
5.000000000%
 
 
Comerica Bank
$33,392,857.14
3.928571428%
$9,752,233.00
1.857568190%
BMO Harris Bank N.A.
$33,392,857.14
3.928571428%
$17,252,233.00
3.286139619%
Fifth Third Bank
$33,392,857.14
3.928571428%
 
 
Sumitomo Mitsui Banking Corporation
$29,294,642.85
3.446428571%
$23,848,550.00
4.542580952%
Citizens Bank, N.A.
$24,285,714.28
2.857142856%
 
 
KeyBank National Association
$21,250,000.00
2.500000000%
 
 
Bank of the West
$15,178,571.43
1.785714286%
$46,569,197.00
8.870323238%
Bank of East
Asia, Limited,
New York Branch
$15,178,571.43
1.785714286%
 
 
Eastern Bank
$9,107,142.86
1.071428572%
 
 
Taiwan Cooperative Bank, Ltd.
$9,107,142.86
1.071428572%
 
 
FirstMerit Bank, N.A.
$9,107,142.86
1.071428572%
$5,000,000.00
0.952380952%
Hua Nan Commercial Bank Ltd.,
Los Angeles Branch
$9,107,142.86
1.071428572%
 
 
Taiwan Business Bank, Los Angeles Branch
$6,071,428.57
0.714285714%
 
 
Bank of Taiwan
$6,071,428.57
0.714285714%
 
 
Central Pacific Bank
$6,071,428.57
0.714285714%
 
 
First National Bank
of Omaha
$6,071,428.57
0.714285714%
 
 






--------------------------------------------------------------------------------





California First National Bank
$6,071,428.57
0.714285714%
 
 
American Savings Bank, F.S.B.
$5,616,071.43
0.660714286%
 
 
Manufacturers Bank
$4,553,571.43
0.535714286%
 
 
E. Sun Commercial Bank, Ltd.
$3,035,714.28
0.357142856%
 
 
Capital One,
National Association
 
 
$71,000,000.00
13.523809524%
Commonwealth Bank of Australia,
New York Branch
 
 
$50,000,000.00
9.523809524%
TD Bank,
National Association
 
 
$32,500,000.00
6.190476190%
City National Bank
 
 
$24,000,000.00
4.571428571%
Stifel Bank and Trust
 
 
$20,000,000.00
3.809523810%
CTBC Bank Co., Ltd. New York Branch
 
 
$3,000,000.00
0.571428571%
Total
$850,000,000.00
100.000000000%
$525,000,000.00
100.000000000%






--------------------------------------------------------------------------------





Exhibit F


Form of Interest Election Request


[See Attached]





--------------------------------------------------------------------------------





EXHIBIT F
to the Credit Agreement


FORM OF INTEREST ELECTION REQUEST
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 21, 2015 (as the same may be amended, restated or otherwise modified
from time to time, the (“Credit Agreement”), among CORELOGIC, INC. (the
“Company”), CORELOGIC AUSTRALIA PTY LIMITED, the other FOREIGN SUBSIDIARY
BORROWERS from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the other agents party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.


The undersigned Borrower (the “Borrower”) hereby gives this Interest Election
Request irrevocably, pursuant to Section 2.05 of the Credit Agreement. The
Borrower hereby notifies you of the following (check and/or complete the
applicable item):


Pursuant to the Credit Agreement, the Borrower submits this request with respect
to the following Borrowing(s):
(i)    A [Revolving Loan] [Closing Date Term Loan] [2016 Term Loan] Borrowing in
the amount of $___________ to be [converted][continued] on ____________, 20__.1
(ii)    Such Borrowing will be of the following Type: [ABR Borrowing]
[Eurocurrency Borrowing]
(iii)    If the Borrowing will be a Eurocurrency Borrowing, the Interest Period
for such Borrowing will be [____ month(s)].
(iv)    If the Borrowing will be a Eurocurrency Loan, in the following currency:
________________________.
[BORROWER]
By:     
Name:     
Title:                             


































1 The Borrower shall note the effective date of the election made pursuant to
this Interest Election Request, which shall be a Business Day.



